      Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 1 of 84




                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA

PAUL THOMPSON,

         Plaintiff,
                                                        Case No.
vs.

TREASURE COAST ULLION GROUP, INC.;
WORTH GROUP, INcl ;
MATTHEW JOHN KEI OE; and DOES 1-10
AND ROES 1-10,

         Defendants.
- - - -- - - - - + - - - - - - - -I

                                 DECLARATION OF DAVID LOVE

         Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:

         1.   My name i I David Love, I am over 18 years of age, and I am a resident of the State of

      Florida. I prepare<l this declaration to support the Defendants' Moti , to Dismiss in the case

      Paul Thompson v. Treasure Coast Bullion Group, Inc., Worth Group line., and Matthew John

      Kehoe. I am maki g these facts based on my personal knowledge, b ,t , ecause this declaration

      is for a limited pur , ose, I have not included everything I know about t is matter.

         2.   As an employee of Treasure Coast Bullion Group, Inc., I am              iliar with the Treasure
                         I
      Coast Bullion website and the Worth Group website. I am also fa

      open accounts using the website.

         3.   A potential customer of Treasure Coast Bullion and/or Wor h Group can access the

      company through t e website: https://www.metalsedge.com. On the            01    right hand portion of
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 2 of 84




the landing page, rhere is an orange box with the words: "Open an [ count." A copy of the
                                                                                 I




landing page is att ched as Exhibit 1.

   4.   If a poten ial customer clicks on this box, the website disr . ys an online customer

account applicatiol for Treasure Coast Bullion. Using this applicati , , the potential customer

may prov1.de perlI ona1 m
                        . £ormat10n
                                .   . 1ud.mg name, date of b.1 h address, emp loyment
                                    me

information, socia security number, and driver's license number (the potential customer is also

required to send a copy of the license before an account is opened).            J     the potential customer

properly fills in a: l of the requested information, the potential cust              er may press a button

marked continue It the bottom of the page. If any information is               i Ising or insufficient, the

website will not allow the potential customer to continue unless the isre is fixed. Copies of the

application page a e attached as Exhibit 2. The first portion of Exhib t              is a blank application,

the second portio is an application with the error message, and t e third portion is a fully

completed applica ion.

   5.   If all of   i   information is correct on the application page a             the potential customer

clicks on "Contim1e," the website will display a Terms and Conditi n Section. This section

contains all of tJ      terms of the contract between Treasure Coast             , llion and the potential

customer (incljg the arbitration provision), and the potential custo                 r has the opportunity to

scroll through the erms and read them. At the bottom of the page is n acknowledgment which

says in bold:

        I have carf fully read and understand the foregoing. I und    stand that I
        am agreeing to submit all disputes, claims and controvers es arising out
        of, or rela~ing to, my transactions with Treasure Coast      1Iion Group,
        Inc. or this Agreement to binding arbitration before JA                 S,
                                                                        which is a
        private di pute resolution procedure, as set forth in Secti n 14 above. I

                                                  2
                     THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.
         1221 Bricke lAve., Suite 2010, Miami, FL 3313 Tel. (305) 361.5500, Fax (3 5) 428.9532
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 3 of 84




        understan that by agreeing thereto, I am also agreeing o pay JAMS
                     I



        administr ltive fees and arbitrators fees according to he terms of
        Subsection 14.d and to give up my rights to a jury trial f any claims.
        (See Sectio 14.k)


   6.   The ackno · ledgment has a box next to it where the potent' al customer can click to

signify that he has carefully read and understands the Tenns and Co                itions. If the potential

customer clicks o the box and provides an electronic signature, th                    otential customer may

click on a box con aining the word "Continue" at the bottom of the p g . If any information is

missing or insuffi) ent, the website will not allow the potential custo el to continue unless the

issue is fixed. Copies of the Terms and Conditions Section are attach                 as Exhibit 3. The first

portion of Exhibit 3 is a blank Terms and Conditions page, the seem d portion is a Terms and

Conditions page wlith the error message, and the third portion is a             11 completed Terms and

Conditions page.

  7.    If all of th . information is correct on the Terms and Condi ti                Section page and the

potential customer clicks on "Continue," the website will display an Ari itional Information and

Electronic Signature Addendum. This section allows the potential               du ltomer to select a sales
representative, pro}ides information regarding Treasure Coast Bullio 's anti-money laundering

and privacy policie• , and makes the following electronic signature disc o ure:

                     You hereby consent and agree that your use of a k pad, mouse
             or othe device to select an item, button, icon or similar a t/ ction while
             using any electronic service we offer; or in accessing            aking any
             transa+ ons regarding any agreement, acknowledgment, o sent, terms,
             disclosures or conditions constitutes your signature, areptance and
             agree ent as if actually signed by you in writing. Further, u agree that
                                                                                  1



             no certification, authority or other third party verification ~s ecessary to
             validat your electronic signature; and that the lack of sudh certification
             or thir party verification will no: in any way affect the ent o ceability of

                       HE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L. .,
         1221 Brickell Ave., Suite 2010, Miami, FL 3313 Tel. (305) 361.5500, Fax 3 15) 428.9532
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 4 of 84




            your s gnature or any resulting contract between you and            easure Coast
            Bullio Group, Inc.

                    By clicking CONTINUE below, I hereby repr sent that the
           info ation provided by me on the Customer Profile ebtion of this
           packet is true and correct. I further represent that I will o ify Treasure
           Coast Bullion Group, Inc. of any material changes. reasure Coast
           Bullion Group, Inc. reserves the right, but has no duty o verify the
           accura 1y of information provided, and to contact such b ers, brokers
           and otJ\1ers as it deems necessary.

                     I acknowledge that this is a legally bindi g contractual
            agree ,ent. I have read it carefully, and by submitting ·s agreement
            applic tion, I agree to be bound by every term and                b
                                                                        ndition. No
            modifi ation of this Agreement is valid unless accepteh y Treasure
            Coast Bullion Group, Inc. in writing. I confirm that I hav ft made any
            alteraflons or deletions to this agreement or any such d c ments from
            the original forms posted on the website. In the event tha t ere are any
            alteratilons or deletions to this agreement or any such d ,c ments such
            alteraf on and deletions shall not be binding on you an . aid original
            forms shall govern Trader account relationship with         asure Coast
            Bullio Group, Inc.

  8.   At the bottom of the page is another acknowledgement in bold f ich says the following:

            I herJ y warrant that the foregoing answers are true nh correct to
            the be1t of my knowledge and that I have not been t"I tructed by
            anyone to misrepresent any fact herein. Treasure o1ast Bullion
            Groupl Inc. may rely on the above information in determining
            wheth r to buy or sell precious metals from or to me or tl! extend me
            any fl ancing.


  9.    If the pote tial customer clicks on the box next to the acknow e , gment and provides an

electronic signature, the potential customer may click on a button mar e i "Finish" at the bottom

of the page.    If jny information is missing or insufficient, the w b . ite will not allow the

potential customer o finish unless the issue is fixed. Copies of the A , itional Information and

Electronic Signatu e Addendum are attached as Exhibit 4. The first p , rtion of Exhibit 4 is a


                                                 4
                      HE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L. 1 . ,
        1221 Brickell Ave., Suite 2010, Miami, FL 3313 Tel. (305) 361.5500, Fax 3 5) 428.9532
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 5 of 84




blank Additional nformation and Electronic Signature Addendum, t e second portion is a

Additional Info     ation and Electronic Signature Addendum with t e error message, and the

                                                                                i
third portion is a fully completed Additional Information and Electron· c ignature Addendum.

   10. Once the pr tenti al client presses "Finish," the Website causes        confirmation email to be

sent to the potenti 1 customer's email address. In addition, the Websit         lenerates a Worth Group

customer applicati n.

   11. The first section of the Worth Group account documents is                    Customer Information

Section. The info   J   ation for this section is already completed based o the potential customer's

prior answers to the Treasure Coast Bullion application. On the bott                of the page is a button

marked "Continue    I"which the potential customer may use to confi              the information and to

move on. A copy f the completed Customer Information page is attac               d as Exhibit 5
                                                                                I                 .
   12. If the pote tial customer clicks on "Continue," the website wil~ display a Loan, Security

and Storage Agree ent. This section contains all of the terms of thJ \ontract between Worth

Group and the pot! ntial customer (including the arbitration provision . The potential customer

customer must scroll through the terms and read them to continue. In a dition, at the bottom of

the page is an ac   I owledgment which      says: "I understand the Tenns and Conditions." If the

potential customer scrolls through the terms, clicks the box next to t i acknowledgment, and

provides an electr nic signature, the website will advance the poten i 1 customer to the next

page.   If any information is missing or insufficient, the website wi 11 ot allow the potential
                    I
customer to continue unless the issue is fixed.          Copies of the Lo n Security and Storage

Agreement are attL hed as Exhibit 6.         The first portion of Exhibit           is a blank Additional

Information and Ell ctronic Signature Addendum, the second portion is a              dditional Information

                                                 5
                     HE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L. .,
        1221 Brickel Ave., Suite 2010, Miami, FL 3313 Tel. (305) 361 .5500, Fax 3 5) 428.9532
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 6 of 84




and Electronic Si : ature Addendum with the error message, and t e third portion is a fully

completed Additio\ al Information and Electronic Signature Addendu

   13. If the potential customer clicks on the acknowledgemen                    rovides an electronic

signature, and pre l es Continue, the website will display an Authoriza ,i n to Transfer Funds and

Additional Information page.

   14. This sectio allows the potential customer to authorize Wort Group to transfer funds

between the poten ial customer's accounts, provides information rega d ng Worth Group's anti-
                   j
money laundering · nd privacy policies, and makes the following elect o ic signature disclosure:

                     You hereby consent and agree that your use of a k Yj pad, mouse
            or oth r device to select an item, button, icon or similar a6t}action while
            using I ny electronic service we offer; or in accessing cir making any
            transaations regarding any agreement, acknowledgment, o , sent, terms,
            disclos es or conditions constitutes your signature, a ceptance and
            agree ent as if actually signed by you in writing. Further, yi u agree that
            no cer ·ti.cation, authority or other third party verification s ecessary to
            validat~ your electronic signature; and that the lack of su h certification
            or third party verification will not in any way affect the e l ceability of
            your s ·lgnature or any resulting contract between you and orth Group,
            Inc.

                      By clicking CONTINUE below, I hereby repr s nt that the
             inform tion provided by me on the customer information ection of this
             packet is true and correct. I further represent that I wil otify Worth
             Group, Inc of any material changes. Worth Group, Inc res rves the right,
             but ha no duty, to verify the accuracy of information pr ± <led, and to
             contad such bankers, brokers and others as it deems neces a , .
             I ackn 1wledge that this is a legally binding contractual ag1 e ent. I have
             read it I arefully, and by submitting this agreement applica i , I agree to
             be b01md by every term and condition. No modifi at on of this
             Agreement is valid unless accepted by Worth Group, In~ n writing. I
             confinf that I have not made any alterations or de1€f ons to this
             agreei ent or any such documents from the original forms p sted on the
             website. In the event that there are any alterations or de e ions to this
           · agree lent or any such documents such alteration and dele i ns shall not


                                                 6
                     HE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L. .,
        1221 Brickel Ave., Suite 2010, Miami, FL 3313 Tel. (305) 361.5500, Fax 3 5) 428.9532
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 7 of 84




             be binding on you and said original forms shall govern                ader account
             relatio1 ship with Worth Group, Inc.

   15. At the bott m of the page is another acknowledgement in bold wi ich says the following:

             I here y warrant that the foregoing answers are true d correct to
             the best of my knowledge and that I have not been i structed by
             anyo+ to misrepresent any fact herein. Worth Group, I c. may rely
             on th above information in determining whether o extend me
             credit

   16.    If the pot ntial customer clicks on the box next to the ackno le.dgment and provides an

electronic signature, the website allows the potential customer to d ance to an Instruction
                     I                                              .
Letter. If any information is missing or insufficient, the website w 11 not allow the potential

customer to contJ ue unless the issue is fixed. Copies of the Autho i ation to Transfer Funds
                     I
and Additional In iOrmation page are attached as Exhibit 7. The firs               ortion of Exhibit 7 is a

blank Authorizatio to Transfer Funds and Additional Information pa e the second portion is a

Authorization to ]ransfer Funds and Additional Information page wi h the error message, and

the third portion is a fully completed Authorization to Transfe                     Funds and Additional

Information page.

   17. The Instru ,tion Letter deals with the handling of the potenti 1 customer's collateral if

Worth sells the po ential customer 's loan. At the bottom of this lette              e following Electronic

Signature Addendum appears:

                Yoj hereby consent and agree that your use of a key d, mouse or
         other deviCf to select an item, button, icon or similar act/actij n while using
         any electro ic service we offer; or in accessing or making a y transactions
         regarding any agreement, acknowledgment, consent, terms, d',sclosures or
         conditions I onstitutes your signature, acceptance and agreeme t as if actually
         signed by Yilo u in writing. Further, you agree that no certificatitai authority or
         other third party verification is necessary to validate y ,              electronic
                     1
         signature; nd that the lack of such certification or third pa          verification

                                                    7
                        HE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L. 1 .,
          1221 Bricke I Ave., Suite 2010, Miami, FL 3313 Tel. (305) 361.5500, Fax 3 15) 428.9532
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 8 of 84




       will not in . ny way affect the enforceability of your signature ir ny resulting
       contract be ween you and Worth Group, Inc.
               I h ve read the foregoing Instruction Letter & Acco t Addendum
       carefully, and by clicking AGREE & CONTINUE below, I agr to be bound
       by every teb and condition. I confirm that I have not made ant Iterations or
       deletions tJ this agreement or any such documents from the o ·ginal forms
       posted on 11he website. In the event that there are any alteratio s or deletions
       to this agr~ement or any such documents such alteration and d letions shall
       not be binding on you and said original forms shall govern r der account
       relationshi with Worth Group, Inc.

   18. After this addendum, there is an acknowledgement which s ys: "I have read and

understand the fo egoing Instruction Letter and Account Addendu                   related to investing in

precious metal inr stments with Worth Group, Inc." If the potenti 1 customer clicks on the

button next to the cknowledgment and provides an electronic signa re, the potential customer

can activate a bul on on the bottom of the page which says; "Agr e and Continue." If any

information is missing or insufficient, the website will not allow h potential customer to

continue unless thl issue is fixed.     Copies of the Instruction Letter        J  attached as Exhibit 8.

The first portion of Exhibit 8 is a blank Additional Information                 d Electronic Signature

Addendum, the sy ond portion is an Instruction Letter with the err r message, and the third

portion is a fully completed Instruction Letter.

   19. If lhe po1 ntial customer successfully activates lhe Agree n                 Continue button, lhe

website provides ti e following message:

          ThankYbu
          Your ap , lication was received successfully. An account rep e entative will
          be in touch shortly.
          You sho 1 ld also be receiving a copy of your completed ap
          email a1dress you provided.
          Thank y u, Worth Group, Inc



                                                  8
                    THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.
        1221 Bricke I Ave., Suite 2010, Miami, FL 3313 Tel. (305) 361.5500, Fax (3 5) 428.9532
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 9 of 84




   20. Treasure Cr ast Bullion and Worth Group each receive a co y of the fully completed

application with a electronic signature and an electronic stamp whi h indicates the URL that

the potential custo er employed when filling out the application.

   21. Exhibit 9 i a copy of Paul Thompson's executed Treasure

have checked the         RL associated with the signature, and it signifie
                    I
from Las Vegas, N vada.

   22. Exhibit 10 is a copy of Paul Thompson's executed Worth                   ,oup contract.     I have
                                                                                I
checked the URL ssociated with the signature, and it signifies the c ,ount was opened from

Las Vegas, Nevada!.

   23 . Exhibit 11 is a copy of Paul Thompson's driver's license whi                he provided as part of

the application pro , ess.

   24. Matthew     Jlhn Kehoe is an employee of Treasure Coast Bul ·o , Inc. , and he was an
employee during all of the time that Mr. Thompson had his acco n s with Treasure Coast

Bullion and Worth 6 roup.

   25. I declare     l e, penalty of perjury, that the foregoing is true and c , rrect.




                                                    David Love




                                                  9
                     1HE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L. .,
         1221 Brickel Ave., Suite 2010, Miami, FL 3313 Tel. (305) 361.5500, Fax 5) 428 .9532
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 10 of 84




                       Exhibit 1
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 11 of 84
                                                                                                      (https://www.linkedin.com/company/treasurecoastbulliongroup)
                                                                                                             (https://www.facebook.com/TreasureCoastBullion/)


                                                                                                                                            Call Now 1-800-982-
                                                                                                                                         6105(tel:1-800-982-
                                                                                                                                                          6105)
      (https://www.metalsedge.com/)
                                                                                            ! OPEN ACCOUNT(/OPENACCOUNT)          " ACCOUNT LOGIN(/ACCOUNTLOGIN.ASPX)



      HOME(HTTPS://WWW.METALSEDGE.COM/)         PRODUCTS(HTTPS://WWW.METALSEDGE.COM/PRODUCTS)


      SERVICES(HTTPS://WWW.METALSEDGE.COM/SERVICES)            ABOUT US(HTTPS://WWW.METALSEDGE.COM/ABOUT-US)


      MARKET NEWS(HTTPS://WWW.METALSEDGE.COM/NEWS)              CONTACT US(HTTPS://WWW.METALSEDGE.COM/CONTACT-US)




    New To Precious Metals Investing? Read The
    BEGINNER'S GUIDE TO PRECIOUS METALS INVESTING.
    Many of our visitors are new to precious metal investing. Our
    Beginner's Guide to Precious Metals will help educate you on the


‹                                                                                                                                                                       ›
    beneﬁts of investing in gold and silver. Our easy to read guide will
    help you understand your options for owning gold and answer some
    of the most commonly asked questions - Get your FREE Investor Kit

    today   GET YOUR FREE GUIDE NOW(/INVESTMENT-KIT-REQUEST)




      Gold 1,202.85       9.14         Silver 14.22        0.16         Platinum 803.00        7.50       Palladium 985.50           5.50




                                                               (/Products)                                                     (/Services)




                                                               (/MarketNews/MarketData)




                                                                 SUBSCRIBE TO OUR NEWSLETTER
      GET YOUR FREE INVESTMENT KIT

                                                                                (http://bit.ly/2srMlEA) Let's keep in touch! Subscribe to our mailing list and
                                                                                receive timely market news, helpful investing tips, as well as, product
                                                                                giveaways and promotions.

                                                                                                               SIGN UP(HTTP://BIT.LY/2SRMLEA)
              Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 12 of 84
                                                            FEATURED GOLD COIN & BULLION PRODUCTS




  To receive your free kit please ﬁll out the
  following form.
  All form ﬁelds are required


    First Name                                              (https://www.metalsedge.com/ProductDetail/tabid/114/rvdsfpid/1oz-
                                                                                   (https://www.metalsedge.com/ProductDetail/tabid/114/rvdsfpid/1oz-
                                                                                                           (https://www.metalsedge.com/ProductDetail/tabid/114/rvdsfpid/cre
                                                                                                                                   (https://www.metalsedge.com/ProductDet
                                                            american-buﬀalo-gold- american-gold-eagle-     suisse-gold-bars-       gold-maple-leaf-coins-
                                                            coins-                 4/rvdsfcatid/gold-      2/rvdsfcatid/gold-bars- 10/rvdsfcatid/gold-
    Last Name
                                                            3/rvdsfcatid/gold-     coins-4/Default.aspx)   3/Default.aspx)         coins-4/Default.aspx)
                                                            coins-4/Default.aspx)
    Phone
                                                            FEATURED SILVER COIN & BULLION PRODUCTS
    Email

        Sign up for TCBG Newsletter


                          SUBMIT


                       Privacy Policy(/privacy.aspx)



CURRENT SPOT PRICES
                                                            (https://www.metalsedge.com/ProductDetail/tabid/114/rvdsfpid/2016-
                                                                                   (https://www.metalsedge.com/ProductDetail/tabid/114/rvdsfpid/credit-
                                                                                                           (https://www.metalsedge.com/Products/Silver.aspx)
                                                                                                                                  (https://www.metalsedge.com/Products/Si
                                                            humpback-whale-        suisse-gold-bars-
                 Bid            Ask        Change           silver-coin-16/)       2/rvdsfcatid/gold-bars- JOHNSON MATTHEY SILVER SUNSHINE MINTING SILVER
                                                                                   3/Default.aspx)
 Gold             1,202.59      1,203.04     9.12 (0.76%)   2016 SILVER HUMPBACK                                          BARS                           BARS

 Silver              14.20         14.24     0.16 (1.14%)   LATEST NEWS
 Platinum          801.00        806.00      8.00 (1.01%)


 Palladium         980.00        991.00      5.50 (0.56%)

Last Updated: 9/17/2018 12:40:22 PM (EST)



(/Market-News/Market-Data?
sourceMedium=sitebanner)
                                                             Investing in Precious
                                                             Metals(https://www.metalsedge.com/News/investing-in-
                                                             precious-metals)
                                                                       Precious metals are precious because they are rare. There is a limited amount of these minerals produced
                                                             13        each year, and scarcity is the reason for their value. The three major precious metals that trade on futures
                                                                       exchanges around the world are gold, silver, and platinum.
                                                             SEP
(/Market-News/Market-Data?                                   2018
sourceMedium=sitebanner)




(/Portals/0/Banners/departmentﬂorida.jpg)
                                                             (https://www.metalsedge.com/News/china-to-be-key-               (https://www.metalsedge.com/News/disaster-is-
                                                             player-in-global-silver-market)                                 inevitable-when-americas-stock-market-bubble-bursts)

                                                             China To Be Key Player In Global Silver                         Disaster Is Inevitable When America's
                                                             Market(https://www.metalsedge.com/News/china-
                                                                                                      Stock Market Bubble
                                                             to-be-key-player-in-global-silver-                              Bursts(https://www.metalsedge.com/News/disaster-
                                                             market)
               Case 2:18-cv-01863-RFB-VCF
                                     China will playDocument              5-1silver Filed
                                                    a major role in the global      market 10/02/18 Page 13 of 84
                                                                 for years to come, both as an industrial user and a            is-inevitable-when-americas-stock-
                                                                 silver miner, said the Silver Institute in a report released
                                                                                                                                market-bubble-bursts)
                                                                 Wednesday. The report, titled “Prospects for the
                                                                 Chinese Silver Market,” was released at the 17th China         Despite the volatility and brief correction earlier this
                                                                 International Silver Conference in Shenzhen. The report        year, the U.S. stock market is back to making record
                                                                 was researched and...                                          highs in the past couple weeks. To many observers, this
                                                                                                                                market now seems downright bulletproof as it keeps
                                                                     September 13, 2018            0 Comments
                                                                                                                                going higher and higher as it has for nearly a decade in
                                                                                                                                direct defiance of the naysayers' warnings.
                                                                                                                                Unfortunately, this unusual market strength is...

                                                                                                                                    September 6, 2018            0 Comments



                                                                                                        LOAD NEXT 3 ARTICLE(S) (340 LEFT)




 HOME(HTTPS://WWW.METALSEDGE.COM/)




Products                                         Company                                         Customer Support                               Contact Us

    All Products(/Products)                            About                              Open an                              Treasure Coast Bullion Group, Inc.
    Gold(/Products/Gold)                               Us(http://www.metalsedge.com/AboutUs.aspx)                              3900 N. Military Trail #Ste. 500
                                                                                          Account(http://www.metalsedge.com/OpenAccount)
    Silver(/Products/Silver)                           TCBG                               Account Login(/AccountLogin#)        Jupiter, FL 33458
    Platinum(/Products/Platinum)                       Brochure(http://www.metalsedge.com/TCBG_Brochure.pdf)
                                                                                          Free Investment                      11835 W. Olympic Blvd. #Ste. 500
    Market Data(/Market-                               Our Partners(/About-US/Our-        Kit(/investment-kit-request)         Los Angeles, CA 90064
    News/Market-Data)                                  Partners)                          Newsletter
                                                       Market Fundamentals(/Investment-                                        1-800-982-6105 TOLL-FREE
                                                                                          Signup (https://visitor.r20.constantcontact.com/manage/optin?
                                                       Kit)                                                                    561-515-2681 FAX
                                                                                          v=001fmMF3cdXhuk881D-
                                                       Privacy                             0dL5t7TqTqhALGYy89dqjY480hzoz10-
                                                       Statement (http://www.metalsedge.com/Privacy)
                                                                                           g6T0PhtUmqCRfYbWHV_ayarGB8H5oPeY79badIQ9EpqKvssjQIbkHi8kSEk%3D)
                                                                                           Contact                        (https://www.facebook.com/TreasureCoastBullion/)
                                                                                           Us(http://www.metalsedge.com/ContactUs)
                                                                                                                                                (https://www.linkedin.com/company/22303671/)


                                                                                                                                                (https://twitter.com/TCBullion)


                                                                                                                                                (https://www.pinterest.com/treasurecoastbulliongrou


                                                                                                                                                (https://www.instagram.com/treasurecoastbulliongro
                                                                                                                                                      (/News)




Risk Disclosure: Purchasing Gold, Silver, Platinum or any precious metals in bullion, bars, coins, rounds involve a degree of risk that should be carefully
evaluated prior to investing any funds. Treasure Coast Bullion Group strongly recommends reading our Risk
Disclosure
Disclosure(http://www.metalsedge.com/Products/PreciousMetalsRiskDisclosure.aspx)
           (http://www.metalsedge.com/Products/PreciousMetalsRiskDisclosure.aspx) and conducting due diligence before committing any
money to purchase gold, silver, and other precious metals. If you have any additional questions, please contact
(http://www.metalsedge.com/ContactUs.aspx)Treasure Coast Bullion Group.




COPYRIGHT 2018 BY TREASURE COAST BULLION GROUP, INC.
Privacy Statement(https://www.metalsedge.com/Privacy)
Terms Of Use(https://www.metalsedge.com/Terms)
Login(https://www.metalsedge.com/Login?returnurl=%2f)
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 14 of 84




                       Exhibit 2
                    Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 15 of 84
(viewapp_WM.aspx?DF=true&ID=0&ViewBlank=1)
                1                                  2                                        3                            4

        Customer Proﬁle                   Terms & Conditions                     Additional Information            Finished


I. CUSTOMER PROFILE

IMPORTANT: Please complete this entire application form; answer all questions.

CUSTOMER IDENTIFICATION                                           CONTACT DETAILS

* Account Type                                                    * Home Phone       Cell Phone           Fax Number
 Single Owner                                                      111-111-1111        111-111-1111       111-111-1111

* Customer Name                                                   * Email Address
 John Tester                                                       info@binhaklaw.com

* Date of Birth                Marital Status                     * Country
 11      / 11       /            Single                            United States

 1999                                                             * Address Line 1

* Social Security              * Driver's License No.,             123 Main Street
Number                         Passport or Alien ID               Address Line 2
 XXX-XX-XXXX                   Card

(XXX-XX-XXXX)                    111111111111
                                                                  * City /       * State / Province /         * Postal
                               PLEASE PROVIDE
                                                                  Town           Region                       Code
                               PHOTOCOPY OR
                               ELECTRONIC SCAN OF                  NY               New York                   20001
                               SUCH ID                            Residency
EMPLOYMENT DETAILS
                                                                   US Citizen       Non Resident Alien      Resident Alien
Employer Name                  Position
                                                                  Nationality
 Acme Corp.                      Clerk

Employer Phone                 Years Employed
 111-111-1111                    12




                                                       CONTINUE         CANCEL

       For your security: fe80::c535:d759:c06d:96bd%6
              Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 16 of 84
(viewapp_WM.aspx?DF=true&ID=0&ViewBlank=1)

                1                                   2                                         3                       4

        Customer Proﬁle                  Terms & Conditions                       Additional Information          Finished


I. CUSTOMER PROFILE

IMPORTANT: Please complete this entire application form; answer all questions.

CUSTOMER IDENTIFICATION                                            CONTACT DETAILS

* Account Type          (required)                                 * Home             Cell Phone    Fax Number
 --Select Account Type--                                           Phone (required)i.e. 999-999-9999 i.e. 999-999-9999
                                                                    i.e. 999-999-9999
* Customer Name           (required)
                                                                   * Email Address (required)

* Date of                        Marital Status
Birth (required)                                                   * Country     (required)
 MM      / DD       /                                               --SELECT COUNTRY--

 YYYY                                                              * Address Line 1     (required)

* Social Security                * Driver's License No.,
Number (required)                Passport or Alien ID              Address Line 2
 XXX-XX-XXXX                     Card (required)

(XXX-XX-XXXX)
                                                                   * City /   * State / Province /           * Postal
                                 PLEASE PROVIDE
                                                                   Town (required)
                                                                              Region                         Code (required)
                                 PHOTOCOPY OR
                                 ELECTRONIC SCAN OF
                                 SUCH ID                           Residency
EMPLOYMENT DETAILS
                                                                    US Citizen       Non Resident Alien    Resident Alien
Employer Name                    Position
                                                                   Nationality


Employer Phone                   Years Employed
 i.e. 999-999-9999




                                                        CONTINUE        CANCEL

       For your security: fe80::c535:d759:c06d:96bd%6
                    Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 17 of 84
(viewapp_WM.aspx?DF=true&ID=0&ViewBlank=1)
                1                                  2                                        3                            4

        Customer Proﬁle                   Terms & Conditions                     Additional Information            Finished


I. CUSTOMER PROFILE

IMPORTANT: Please complete this entire application form; answer all questions.

CUSTOMER IDENTIFICATION                                           CONTACT DETAILS

* Account Type                                                    * Home Phone       Cell Phone           Fax Number
 Single Owner                                                      123-123-1234        123-123-1234       123-123-1234

* Customer Name                                                   * Email Address
 John Tester                                                       info@binhaklaw.com

* Date of Birth                Marital Status                     * Country
 11      / 11       /            Single                            United States

 1999                                                             * Address Line 1

* Social Security              * Driver's License No.,             123 Main Street
Number                         Passport or Alien ID               Address Line 2
 111-11-111                    Card

(XXX-XX-XXXX)                    2222222
                                                                  * City /       * State / Province /         * Postal
                               PLEASE PROVIDE
                                                                  Town           Region                       Code
                               PHOTOCOPY OR
                               ELECTRONIC SCAN OF                  NY               New York                   20001
                               SUCH ID                            Residency
EMPLOYMENT DETAILS
                                                                   US Citizen       Non Resident Alien      Resident Alien
Employer Name                  Position
                                                                  Nationality
 Acme Corp.                      clerk

Employer Phone                 Years Employed
 123-123-1234                    2001-2011




                                                       CONTINUE         CANCEL

       For your security: fe80::c535:d759:c06d:96bd%6
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 18 of 84




                       Exhibit 3
                 Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 19 of 84
             1                                 2                                     3                           4

      Customer Proﬁle                Terms & Conditions                   Additional Information              Finished

                                          II. Terms and Conditions


                                             Account Agreement
1.    Parties. This Agreement is entered into between Treasure Coast Bullion Group, Inc. ("TREASURE COAST")
      and the Customer ("Customer" or "you") signing below.
2.    Purpose of Agreement. This Agreement provides for the establishment of an account with TREASURE
      COAST for the purchase and sale of precious metals (sometimes referred to as "precious metals," "coins,"
      "products" or "goods") and shall apply to all such transactions between you and TREASURE COAST. You
      represent that all of your transactions with TREASURE COAST shall be for investment or other commercial
      purposes and not for any personal, family or household purposes.
3.    Risks and Obligations.
3.1   Acknowledgment of Risk. Because of the volatile nature of the precious metals markets, the purchase
      and sale of precious metals involve a high degree of risk and are not suitable for all persons.
3.2   Your Rights, Obligations and Risks. It is important that you read and understand this Agreement,
      particularly your rights, obligations and risks hereunder. It is also important that you seek the advice of your
      attorney if you do not have these understandings. By signing this Agreement, you represent that you have
      read and understand the Agreement and have consulted with your attorney, as necessary, to achieve such
      understanding.
4.    Transactions and Role of TREASURE COAST.
4.1   Types of Transactions. Your transactions with TREASURE COAST are either fully paid for at inception or
      ﬁnanced with Worth Group, Inc. All transactions you ﬁnance with Worth Group involve delivery within at
      most 28 days of the date of purchase. See Section 7. As a result they are not regulated by the Commodity
      Futures Trading Commission or the National Futures Association.
4.2   Role of TREASURE COAST. TREASURE COAST acts as a principal and as such sells to and buys from

ACKNOWLEDGEMENT


   I have carefully read and understand the foregoing. I understand that I am agreeing to submit all
disputes, claims and controversies arising out of, or relating to, my transactions with Treasure Coast
Bullion Group, Inc. or this Agreement to binding arbitration before JAMS, which is a private dispute
resolution procedure, as set forth in Section 14 above. I understand that by agreeing thereto, I am
also agreeing to pay JAMS administrative fees and arbitrators fees according to the terms of
Subsection 14.d and to give up my rights to a jury trial of any claims. (See Section 14.k)



                         Electronic Signature                    Date
                                                                  09/17/2018


                                                   CONTINUE      BACK
         Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 20 of 84
For your security: fe80::c535:d759:c06d:96bd%6
                 Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 21 of 84
             1                                 2                                     3                           4

      Customer Proﬁle                Terms & Conditions                   Additional Information              Finished

                                          II. Terms and Conditions


                                             Account Agreement
1.    Parties. This Agreement is entered into between Treasure Coast Bullion Group, Inc. ("TREASURE COAST")
      and the Customer ("Customer" or "you") signing below.
2.    Purpose of Agreement. This Agreement provides for the establishment of an account with TREASURE
      COAST for the purchase and sale of precious metals (sometimes referred to as "precious metals," "coins,"
      "products" or "goods") and shall apply to all such transactions between you and TREASURE COAST. You
      represent that all of your transactions with TREASURE COAST shall be for investment or other commercial
      purposes and not for any personal, family or household purposes.
3.    Risks and Obligations.
3.1   Acknowledgment of Risk. Because of the volatile nature of the precious metals markets, the purchase
      and sale of precious metals involve a high degree of risk and are not suitable for all persons.
3.2   Your Rights, Obligations and Risks. It is important that you read and understand this Agreement,
      particularly your rights, obligations and risks hereunder. It is also important that you seek the advice of your
      attorney if you do not have these understandings. By signing this Agreement, you represent that you have
      read and understand the Agreement and have consulted with your attorney, as necessary, to achieve such
      understanding.
4.    Transactions and Role of TREASURE COAST.
4.1   Types of Transactions. Your transactions with TREASURE COAST are either fully paid for at inception or
      ﬁnanced with Worth Group, Inc. All transactions you ﬁnance with Worth Group involve delivery within at
      most 28 days of the date of purchase. See Section 7. As a result they are not regulated by the Commodity
      Futures Trading Commission or the National Futures Association.
4.2   Role of TREASURE COAST. TREASURE COAST acts as a principal and as such sells to and buys from

ACKNOWLEDGEMENT


   I have carefully read and understand the foregoing. I understand that I am agreeing to submit all
disputes, claims and controversies arising out of, or relating to, my transactions with Treasure Coast
Bullion Group, Inc. or this Agreement to binding arbitration before JAMS, which is a private dispute
resolution procedure, as set forth in Section 14 above. I understand that by agreeing thereto, I am
also agreeing to pay JAMS administrative fees and arbitrators fees according to the terms of
Subsection 14.d and to give up my rights to a jury trial of any claims. (See Section 14.k)



                         Electronic Signature (required) Date
                                                                  09/17/2018


                                                   CONTINUE      BACK
         Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 22 of 84
For your security: fe80::c535:d759:c06d:96bd%6
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 23 of 84
            1                                 2                                      3                           4

     Customer Proﬁle                Terms & Conditions                   Additional Information               Finished

                                         II. Terms and Conditions
      e. Arbitrators. The parties agree that a single arbitrator shall be selected to adjudicate all disputes unless
         otherwise provided for in this Agreement. The selection and replacement of an arbitrator or arbitrators
         shall be in accordance with the JAMS Rules, except that: (i) each arbitrator shall be a retired judge of
         either the Florida Circuit Court] or a United States District Court located in Florida, and (ii) any party may
         require a panel of three neutral arbitrators.
      f. Decision of the Arbitrator(s). Subject only to a party’s right to a JAMS appeal under Subsection 14.g.
         below, the arbitration shall be ﬁnal, conclusive and binding on the parties and the award of the
         arbitrator(s) shall be enforceable in any court of competent jurisdiction.
      g. Right to Appeal. A ﬁnal decision by one arbitrator may be appealed to JAMS by any party. A ﬁnal decision
         by a three- arbitrator panel is ﬁnal and may not be appealed. Appeals to JAMS shall be subject to the
         following rules and procedures:
          1. The appeal panel will consist of three neutral arbitrators selected in the same manner and subject to
              the same requirements as under Subsection 14.e. above.
          2. The procedure for ﬁling and arguing an appeal is as follows:
                 i. Any party may appeal a ﬁnal arbitration award issued by one arbitrator. The appeal must be
                    served, in writing, on JAMS and on the opposing party within 14 calendar days after the award
                    becomes ﬁnal. The appealing party must specify in writing those parts of the award being
                    appealed and must contain a brief statement of the appeal.
                ii. Within seven calendar days of the service of the appeal, the opposing party may serve on JAMS
                    and on the opposing party a cross-appeal from any part of the award. The written cross-appeal
                    must specify those parts of the award that the party is cross appealing and must contain a brief
                    statement of the basis for the cross-appeal.
               iii. The record on appeal will consist of the stenographic or other record of the arbitration hearing
                    and all exhibits, deposition transcripts and aﬃdavits that the arbitrator has accepted into the
                    record. The parties will cooperate with JAMS in compiling the appellate record. No evidence not

ACKNOWLEDGEMENT


   I have carefully read and understand the foregoing. I understand that I am agreeing to submit all
disputes, claims and controversies arising out of, or relating to, my transactions with Treasure Coast
Bullion Group, Inc. or this Agreement to binding arbitration before JAMS, which is a private dispute
resolution procedure, as set forth in Section 14 above. I understand that by agreeing thereto, I am
also agreeing to pay JAMS administrative fees and arbitrators fees according to the terms of
Subsection 14.d and to give up my rights to a jury trial of any claims. (See Section 14.k)



                        Electronic Signature                    Date
                         John Tester                             09/17/2018


                                                  CONTINUE       BACK
         Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 24 of 84
For your security: fe80::c535:d759:c06d:96bd%6
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 25 of 84




                       Exhibit 4
                   Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 26 of 84
               1                                  2                                       3                             4

       Customer Proﬁle                  Terms & Conditions                    Additional Information                Finished


III. ADDITIONAL INFORMATION AND ELECTRONIC SIGNATURE ADDENDUM


You are not obligated to pay any monies unless you sign this contract and return it to the commercial
telephone seller.

      Company TC#:                           Salesman TP#:                         Salesman Name:

       4455                                                                          -Select Salesman-

                                                 ADDITIONAL INFORMATION
AML POLICY: To comply with Federal ANTI MONEY LAUNDERING laws, we ask that you provide us at the time you
open your account with a current government-issued photo-bearing identiﬁcation with current residential address
(e.g., driver’s license, passport, state or national identity card). If you are a corporation, partnership, limited liability
company or trust, we ask that you provide us with a certiﬁed copy of your articles or certiﬁcate of incorporation or
organization or partnership or trust agreement, as appropriate, and a certiﬁcate of good standing or active status
issued by the jurisdiction of formation or incorporation. We also ask that you complete the attached one page form.

PRIVACY POLICY: Maintaining the privacy of your personal information is of the utmost importance to us. In order to
provide services to you, we must maintain certain information that we collect from account applications or other forms
that you complete, transactions that you conduct and communications with our aﬃliates and us. It is our policy not to
disclose your personal information to third parties except as permitted by law or requested by you. We also restrict
access to nonpublic personal information to those employees who need to know that information to provide service to
you. You are welcome to contact us at 1-800-982-6105 if you have any questions regarding our Privacy Policy. We
reserve the right to revise our policy and will provide you notice of any revisions.

If you have any questions please contact us at 1-800-982-6105

ELECTRONIC SIGNATURE ADDENDUM

You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or
similar act/action while using any electronic service we oﬀer; or in accessing or making any transactions regarding any
agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your signature, acceptance and
agreement as if actually signed by you in writing. Further, you agree that no certiﬁcation, authority or other third party
veriﬁcation is necessary to validate your electronic signature; and that the lack of such certiﬁcation or third party
veriﬁcation will not in any way aﬀect the enforceability of your signature or any resulting contract between you and
Treasure Coast Bullion Group, Inc..

By clicking CONTINUE below, I hereby represent that the information provided by me on the Customer Proﬁle section
of this packet is true and correct. I further represent that I will notify Treasure Coast Bullion Group, Inc. of any material
changes. Treasure Coast Bullion Group, Inc. reserves the right, but has no duty, to verify the accuracy of information
provided, and to contact such bankers, brokers and others as it deems necessary.

I acknowledge that this is a legally binding contractual agreement. I have read it carefully, and by submitting this
agreement application, I agree to be bound by every term and condition. No modiﬁcation of this Agreement is valid
unless accepted by Treasure Coast Bullion Group, Inc. in writing. I conﬁrm that I have not made any alterations or
deletions to this agreement or any such documents from the original forms posted on the website. In the event that
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 27 of 84
there are any alterations or deletions to this agreement or any such documents such alteration and deletions shall not
be binding on you and said original forms shall govern Trader account relationship with Treasure Coast Bullion Group,
Inc..


   I hereby warrant that the foregoing answers are true and correct to the best of my knowledge and
that I have not been instructed by anyone to misrepresent any fact herein. Treasure Coast Bullion
Group, Inc. may rely on the above information in determining whether to buy or sell precious metals
from or to me or to extend me any ﬁnancing.
                          Electronic Signature                  Date
                                                                 09/17/2018


                                                 FINISH        BACK

     For your security: fe80::c535:d759:c06d:96bd%6
                   Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 28 of 84
               1                                  2                                       3                             4

       Customer Proﬁle                  Terms & Conditions                    Additional Information                Finished


III. ADDITIONAL INFORMATION AND ELECTRONIC SIGNATURE ADDENDUM


You are not obligated to pay any monies unless you sign this contract and return it to the commercial
telephone seller.

      Company TC#:                           Salesman TP#:                         Salesman Name:

       4455                                                                          -Select Salesman-

                                                 ADDITIONAL INFORMATION
AML POLICY: To comply with Federal ANTI MONEY LAUNDERING laws, we ask that you provide us at the time you
open your account with a current government-issued photo-bearing identiﬁcation with current residential address
(e.g., driver’s license, passport, state or national identity card). If you are a corporation, partnership, limited liability
company or trust, we ask that you provide us with a certiﬁed copy of your articles or certiﬁcate of incorporation or
organization or partnership or trust agreement, as appropriate, and a certiﬁcate of good standing or active status
issued by the jurisdiction of formation or incorporation. We also ask that you complete the attached one page form.

PRIVACY POLICY: Maintaining the privacy of your personal information is of the utmost importance to us. In order to
provide services to you, we must maintain certain information that we collect from account applications or other forms
that you complete, transactions that you conduct and communications with our aﬃliates and us. It is our policy not to
disclose your personal information to third parties except as permitted by law or requested by you. We also restrict
access to nonpublic personal information to those employees who need to know that information to provide service to
you. You are welcome to contact us at 1-800-982-6105 if you have any questions regarding our Privacy Policy. We
reserve the right to revise our policy and will provide you notice of any revisions.

If you have any questions please contact us at 1-800-982-6105

ELECTRONIC SIGNATURE ADDENDUM

You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or
similar act/action while using any electronic service we oﬀer; or in accessing or making any transactions regarding any
agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your signature, acceptance and
agreement as if actually signed by you in writing. Further, you agree that no certiﬁcation, authority or other third party
veriﬁcation is necessary to validate your electronic signature; and that the lack of such certiﬁcation or third party
veriﬁcation will not in any way aﬀect the enforceability of your signature or any resulting contract between you and
Treasure Coast Bullion Group, Inc..

By clicking CONTINUE below, I hereby represent that the information provided by me on the Customer Proﬁle section
of this packet is true and correct. I further represent that I will notify Treasure Coast Bullion Group, Inc. of any material
changes. Treasure Coast Bullion Group, Inc. reserves the right, but has no duty, to verify the accuracy of information
provided, and to contact such bankers, brokers and others as it deems necessary.

I acknowledge that this is a legally binding contractual agreement. I have read it carefully, and by submitting this
agreement application, I agree to be bound by every term and condition. No modiﬁcation of this Agreement is valid
unless accepted by Treasure Coast Bullion Group, Inc. in writing. I conﬁrm that I have not made any alterations or
deletions to this agreement or any such documents from the original forms posted on the website. In the event that
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 29 of 84
there are any alterations or deletions to this agreement or any such documents such alteration and deletions shall not
be binding on you and said original forms shall govern Trader account relationship with Treasure Coast Bullion Group,
Inc..


   I hereby warrant that the foregoing answers are true and correct to the best of my knowledge and
that I have not been instructed by anyone to misrepresent any fact herein. Treasure Coast Bullion
Group, Inc. may rely on the above information in determining whether to buy or sell precious metals
from or to me or to extend me any ﬁnancing.
                          Electronic Signature (required) Date
                                                                 09/17/2018


                                                 FINISH        BACK

     For your security: fe80::c535:d759:c06d:96bd%6
                   Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 30 of 84
               1                                  2                                       3                             4

       Customer Proﬁle                  Terms & Conditions                    Additional Information                Finished


III. ADDITIONAL INFORMATION AND ELECTRONIC SIGNATURE ADDENDUM


You are not obligated to pay any monies unless you sign this contract and return it to the commercial
telephone seller.

      Company TC#:                           Salesman TP#:                         Salesman Name:

       4455                                                                          -Select Salesman-

                                                 ADDITIONAL INFORMATION
AML POLICY: To comply with Federal ANTI MONEY LAUNDERING laws, we ask that you provide us at the time you
open your account with a current government-issued photo-bearing identiﬁcation with current residential address
(e.g., driver’s license, passport, state or national identity card). If you are a corporation, partnership, limited liability
company or trust, we ask that you provide us with a certiﬁed copy of your articles or certiﬁcate of incorporation or
organization or partnership or trust agreement, as appropriate, and a certiﬁcate of good standing or active status
issued by the jurisdiction of formation or incorporation. We also ask that you complete the attached one page form.

PRIVACY POLICY: Maintaining the privacy of your personal information is of the utmost importance to us. In order to
provide services to you, we must maintain certain information that we collect from account applications or other forms
that you complete, transactions that you conduct and communications with our aﬃliates and us. It is our policy not to
disclose your personal information to third parties except as permitted by law or requested by you. We also restrict
access to nonpublic personal information to those employees who need to know that information to provide service to
you. You are welcome to contact us at 1-800-982-6105 if you have any questions regarding our Privacy Policy. We
reserve the right to revise our policy and will provide you notice of any revisions.

If you have any questions please contact us at 1-800-982-6105

ELECTRONIC SIGNATURE ADDENDUM

You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or
similar act/action while using any electronic service we oﬀer; or in accessing or making any transactions regarding any
agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your signature, acceptance and
agreement as if actually signed by you in writing. Further, you agree that no certiﬁcation, authority or other third party
veriﬁcation is necessary to validate your electronic signature; and that the lack of such certiﬁcation or third party
veriﬁcation will not in any way aﬀect the enforceability of your signature or any resulting contract between you and
Treasure Coast Bullion Group, Inc..

By clicking CONTINUE below, I hereby represent that the information provided by me on the Customer Proﬁle section
of this packet is true and correct. I further represent that I will notify Treasure Coast Bullion Group, Inc. of any material
changes. Treasure Coast Bullion Group, Inc. reserves the right, but has no duty, to verify the accuracy of information
provided, and to contact such bankers, brokers and others as it deems necessary.

I acknowledge that this is a legally binding contractual agreement. I have read it carefully, and by submitting this
agreement application, I agree to be bound by every term and condition. No modiﬁcation of this Agreement is valid
unless accepted by Treasure Coast Bullion Group, Inc. in writing. I conﬁrm that I have not made any alterations or
deletions to this agreement or any such documents from the original forms posted on the website. In the event that
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 31 of 84
there are any alterations or deletions to this agreement or any such documents such alteration and deletions shall not
be binding on you and said original forms shall govern Trader account relationship with Treasure Coast Bullion Group,
Inc..


   I hereby warrant that the foregoing answers are true and correct to the best of my knowledge and
that I have not been instructed by anyone to misrepresent any fact herein. Treasure Coast Bullion
Group, Inc. may rely on the above information in determining whether to buy or sell precious metals
from or to me or to extend me any ﬁnancing.
                          Electronic Signature                  Date
                           John Tester                           09/17/2018


                                                 FINISH        BACK

     For your security: fe80::c535:d759:c06d:96bd%6
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 32 of 84




                       Exhibit 5
           Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 33 of 84




       Current Prices    Gold 1203.20 (+9.50) USD             Silver 14.21 (+0.15) USD          Platinum 804.50 (+9.00) USD      Palladium 986.00 (+6.00) USD




                                                       CUSTOMER ACCOUNT DOCUMENTATION
                                                   I. Customer Information
                                                   II. Loan, Security and Storage Agreement
                                                   III. Authorization to Transfer Funds and Additional Information
                                                   IV. Instruction Letter


                                           IMPORTANT: Please complete this entire application form; answer all questions.


                                            I. Customer Information
           This form was auto-populated from a previous step. Please confirm the information provided.

                                         Single Owner
                                         Limited Liability Company
                                         Joint Tenants with Right of Survivorship
                  *Account Type:         Trustee For (Name of Trust, Pension or Profit Sharing Plan)
                                         Tenants in Common
                                         Corporation
                                         Partnership
                *Borrower Name: John Tester

               Co-Signer Name:

                 *Street Address: 123 Main Street                                                                      Apt. Number:
                              *City: NY                            *State: New York                      *Zip: 20001                  Country: United States

                        Residency:       US Citizen         Non Resident Alien              Resident Alien

                        Nationality:
*Driver's License No., Passport or
                                   22222222
                   Alien ID Card:
 *Co-Signer Driver's License No.,
      Passport or Alien ID Card:
                                                                                             PLEASE PROVIDE PHOTOCOPY OR ELECTRONIC SCAN OF SUCH ID
               Employer's Name: Acme Corp
                          Position: clerk
            Business Telephone: 123-123-1234                                                                     Years Employed: 2001-2011
              *Home Telephone: 123-123-1234                                                                             Cell Phone: 123-123-1234
                 *Email Address: info@binhaklaw.com                                                                    Fax Number: 123-123-1234
                    *Date of Birth 11/11/1999              (MM/DD/YYYY)                                           Co-Signer DOB: MM/DD/YYYY

                   *Primary SSN: XXX-XX-XXXX                                                                      Co-Signer SSN:
                                       (XXX-XX-XXXX)                                                                                  (XXX-XX-XXXX)


                                                                       Continue           Cancel




                                                                             Home        Products   Quotes & Charts       Wholesale       Forms       IRAs     Contact
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 34 of 84




                       Exhibit 6
               Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 35 of 84




           Current Prices   Gold 1203.30 (+9.60) USD        Silver 14.21 (+0.15) USD           Platinum 805.00 (+9.50) USD     Palladium 986.00 (+6.00) USD




                                                    II. Loan, Security and Storage Agreement

You must scroll to the bottom of the entire Loan, Security and Storage Agreement to continue.
                                                       Loan, Security and Storage Agreement
In times of highly volatile markets, WORTH phone lines may be busy due to the volume of incoming and outgoing calls. It is also possible for telephone lines to fail
for reasons beyond WORTH’s control. Because of this, you are advised and will be responsible to have alternative methods to communicate with WORTH (e.g., e-
mail, courier messenger service, etc.) should it become necessary to do so.
 1. Parties. This Agreement is entered into between Worth Group, Inc. (“WORTH”) and the borrower(s) (“Borrower” or “you”) signing below.
2. Financing.
2.1 Terms and Conditions. At your request, WORTH may extend financing to you from time to time under the terms of this Agreement. Each such extension of
    financing by Worth to you shall be referred to herein as a “Loan,” and all such extensions of financing shall be collectively referred to herein as the “Loans.”
    Should WORTH make Loans to you hereunder, you shall execute a promissory note (the “Promissory Note”) in form and substance satisfactory to WORTH to
    evidence the Loans. You agree that WORTH is authorized to record in its books and records the date and amount of the Loans made by WORTH; provided that
    the Lender’s failure to record such Loans or the amounts paid thereon on its books shall not limit or otherwise affect the obligations of the Borrower hereunder
    or under the Loan Agreement to repay the principal of and interest on the Loans. WORTH shall send you a Monthly Statement setting forth the amount of the
    Loans then outstanding. The amount of Loans reflected in your Monthly Statement shall be deemed conclusive and binding upon you in the absence of
    manifest error.
    WORTH will impose interest charges (sometimes referred to as “finance charges”) on the outstanding and unpaid amount of each Loan. Interest (finance)
    charges are calculated by multiplying WORTH’s prevailing periodic daily interest percentage rate (WORTH’s annual interest percentage rate divided by 365) by
    the outstanding and unpaid amount of each Loan and by the number of applicable days. Interest charges are made to the account on the last day of each
    calendar month and at such other times as there is activity in the account. Activity in the account is any change in the balance of any Loan (increase or
    decrease) or the making of a new Loan. The interest rate charged by WORTH will be a variable rate over the prime rate, but will not exceed the prime rate by
    more than 8% per annum. The term “prime rate” means the current prime rate as correctly published in the U.S. Edition of the Wall Street Journal. WORTH may
    change its interest rate at any time.
    Interest rates in effect are stated by WORTH on your Monthly Statement and in other documents used by WORTH from time to time to notify you of such rates.
    WORTH’s determination of interest rates and calculation of interest owed shall be conclusive and binding upon you absent manifest error. The failure by
    WORTH to issue a Monthly Statement shall not limit or otherwise affect your obligations hereunder to repay the principal of and interest on the Loans.
    You promise to repay the Loans at WORTH’S office in Florida on demand, or if no demand, five years from the date of this Agreement, together with interest
    thereon from the dates of each respective Loan at WORTH’s prevailing announced finance rate, as such rate may change from time to time. Your failure to
    make such payments as required shall constitute a default; and WORTH shall have the right to dispose of all collateral and security provided by you or on your
    behalf, as provided in Section 13 hereof, and apply such proceeds against the obligations due it hereunder, including the Loans. Such right shall be without
    limitation to the value of the collateral and security and any other remedies granted to WORTH by this Agreement or otherwise by law.
    Your loan balance may be paid in full by you any time without penalty.

ACKNOWLEDGEMENT


  I understand the Terms and Conditions.

                     Electronic Signature:                               Date: 09/17/2018          (MM/DD/YYYY)

                 Co-Applicant Signature:                                 Date: 09/17/2018          (MM/DD/YYYY)

                                                                      Continue          Back




                                                                             Home      Products    Quotes & Charts      Wholesale     Forms     IRAs     Contact
               Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 36 of 84




           Current Prices   Gold 1203.30 (+9.60) USD        Silver 14.21 (+0.15) USD           Platinum 805.00 (+9.50) USD     Palladium 986.00 (+6.00) USD




                                                    II. Loan, Security and Storage Agreement

                                                         Please enter your signature below.
You must scroll to the bottom of the entire Loan, Security and Storage Agreement to continue.
                                                       Loan, Security and Storage Agreement
In times of highly volatile markets, WORTH phone lines may be busy due to the volume of incoming and outgoing calls. It is also possible for telephone lines to fail
for reasons beyond WORTH’s control. Because of this, you are advised and will be responsible to have alternative methods to communicate with WORTH (e.g., e-
mail, courier messenger service, etc.) should it become necessary to do so.
 1. Parties. This Agreement is entered into between Worth Group, Inc. (“WORTH”) and the borrower(s) (“Borrower” or “you”) signing below.
2. Financing.
2.1 Terms and Conditions. At your request, WORTH may extend financing to you from time to time under the terms of this Agreement. Each such extension of
    financing by Worth to you shall be referred to herein as a “Loan,” and all such extensions of financing shall be collectively referred to herein as the “Loans.”
    Should WORTH make Loans to you hereunder, you shall execute a promissory note (the “Promissory Note”) in form and substance satisfactory to WORTH to
    evidence the Loans. You agree that WORTH is authorized to record in its books and records the date and amount of the Loans made by WORTH; provided that
    the Lender’s failure to record such Loans or the amounts paid thereon on its books shall not limit or otherwise affect the obligations of the Borrower hereunder
    or under the Loan Agreement to repay the principal of and interest on the Loans. WORTH shall send you a Monthly Statement setting forth the amount of the
    Loans then outstanding. The amount of Loans reflected in your Monthly Statement shall be deemed conclusive and binding upon you in the absence of
    manifest error.
    WORTH will impose interest charges (sometimes referred to as “finance charges”) on the outstanding and unpaid amount of each Loan. Interest (finance)
    charges are calculated by multiplying WORTH’s prevailing periodic daily interest percentage rate (WORTH’s annual interest percentage rate divided by 365) by
    the outstanding and unpaid amount of each Loan and by the number of applicable days. Interest charges are made to the account on the last day of each
    calendar month and at such other times as there is activity in the account. Activity in the account is any change in the balance of any Loan (increase or
    decrease) or the making of a new Loan. The interest rate charged by WORTH will be a variable rate over the prime rate, but will not exceed the prime rate by
    more than 8% per annum. The term “prime rate” means the current prime rate as correctly published in the U.S. Edition of the Wall Street Journal. WORTH may
    change its interest rate at any time.
    Interest rates in effect are stated by WORTH on your Monthly Statement and in other documents used by WORTH from time to time to notify you of such rates.
    WORTH’s determination of interest rates and calculation of interest owed shall be conclusive and binding upon you absent manifest error. The failure by
    WORTH to issue a Monthly Statement shall not limit or otherwise affect your obligations hereunder to repay the principal of and interest on the Loans.
    You promise to repay the Loans at WORTH’S office in Florida on demand, or if no demand, five years from the date of this Agreement, together with interest
    thereon from the dates of each respective Loan at WORTH’s prevailing announced finance rate, as such rate may change from time to time. Your failure to
    make such payments as required shall constitute a default; and WORTH shall have the right to dispose of all collateral and security provided by you or on your
    behalf, as provided in Section 13 hereof, and apply such proceeds against the obligations due it hereunder, including the Loans. Such right shall be without
    limitation to the value of the collateral and security and any other remedies granted to WORTH by this Agreement or otherwise by law.
    Your loan balance may be paid in full by you any time without penalty.

ACKNOWLEDGEMENT


  I understand the Terms and Conditions.

                     Electronic Signature:                               Date: 09/17/2018          (MM/DD/YYYY)

                 Co-Applicant Signature:                                 Date: 09/17/2018          (MM/DD/YYYY)

                                                                      Continue          Back




                                                                             Home      Products    Quotes & Charts      Wholesale     Forms     IRAs     Contact
               Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 37 of 84




           Current Prices   Gold 1203.30 (+9.60) USD          Silver 14.21 (+0.15) USD           Platinum 805.00 (+9.50) USD      Palladium 986.00 (+6.00) USD




                                                     II. Loan, Security and Storage Agreement

                                                          Please enter your signature below.
You must scroll to the bottom of the entire Loan, Security and Storage Agreement to continue.
    Palm Beach County, Florida; all deposits and payments made by Borrower will be delivered to and paid in Palm Beach County, Florida; all loans
    made by WORTH will be made from and paid in Palm Beach County, Florida; and the written confirmation of each transaction and all statements of
    account will be generated in and transmitted from Palm Beach County, Florida.

35. Arbitration.
 a. Arbitration of Claims. The parties agree that any and all disputes, claims or controversies arising out of or relating to any transaction between or among them
    or to the breach, termination, enforcement, interpretation, validity or alleged unconscionability of any part of this Agreement shall be subject to and governed by
    the Federal Arbitration Act and shall be submitted to final and binding arbitration before JAMS, or its successor, in Palm Beach County, Florida. The parties also
    agree that this Agreement and the transactions entered into pursuant to it are commercial in nature (i.e., for investment) and do not involve consumer
    transactions (i.e., transactions entered into for personal, family or household purposes) under JAMS rules, or otherwise.
 b. Additional Participants in this Agreement to Arbitrate. All shareholders, officers and directors of WORTH, and all employees, representatives, agents and
    affiliates of WORTH, past, present or future, are beneficiaries of, and participants in, this arbitration agreement. They will have the same rights and obligations
    under this arbitration agreement as the parties, to the extent that these arbitration agreement beneficiaries are named as respondents in any dispute, claim or
    controversy subject to or arising from this Agreement, or could have been so named.
 c. Initiation of Arbitration. Any party may commence the arbitration process by filing a written demand for arbitration with the nearest JAMS office to Miami,
    Florida, with a copy to the other party(ies).
 d. Arbitration Rules and Fees. . Except as otherwise provided herein, the arbitration shall be conducted in accordance with the provisions of JAMS
    Comprehensive Arbitration Rules and Procedures in effect at the time of Borrower’s execution of this Agreement (the “JAMS Rules”). The JAMS Rules shall
    apply regardless of the amount of the claims or cross claims in the proceeding. Discovery may be taken by the parties only in the manner prescribed by the
    JAMS Rules. In the discretion of the arbitrator(s), pre-arbitration conferences and hearings may be telephonic.
    You can find the JAMS Rules on JAMS’ Internet web site: www.jamsadr.com. You can also obtain a copy of the JAMS Rules and information concerning JAMS’
    administrative and arbitrator fees by calling JAMS national toll free number at 800-352-5267. Currently, arbitrator fees range from about $350 to $600 per hour
    of service while some arbitrators charge a per diem fee. Hearings can be as short as one or two days, but could run five days or longer. Each side will also be
    charged an initial case management fee (currently $400).
    You should review the JAMS rules, and pay attention to the arbitration fees which JAMS will charge the parties, as further discussed below in Section 35.i. You
    should also be aware that JAMS’ fees change from time to time, and that JAMS’ fee at the time of any dispute may be higher than at the time that you enter into
    this Agreement.
 e. Arbitrators. The parties agree that a single arbitrator shall be selected to adjudicate all disputes unless otherwise provided for in this Agreement. The selection
    and replacement of an arbitrator or arbitrators shall be in accordance with the JAMS Rules, except that: (i) each arbitrator shall be a retired judge of either the
    Florida Circuit Court or a United States District Court located in Florida, and (ii) any party may require a panel of three neutral arbitrators.
 f. Decision of the Arbitrator(s). Subject only to a party’s right to a JAMS appeal under Subsection 35.g below, the arbitration shall be final, conclusive and

ACKNOWLEDGEMENT


  I understand the Terms and Conditions.

                     Electronic Signature: John Tester                    Date: 09/17/2018           (MM/DD/YYYY)

                   Co-Applicant Signature:                                Date: 09/17/2018           (MM/DD/YYYY)

                                                                        Continue          Back




                                                                             Home        Products    Quotes & Charts      Wholesale      Forms     IRAs     Contact
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 38 of 84




                       Exhibit 7
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 39 of 84




            Current Prices   Gold 1202.72 (+9.02) USD         Silver 14.21 (+0.15) USD            Platinum 804.50 (+9.00) USD     Palladium 986.00 (+6.00) USD




                                       III. Authorization to Transfer Funds and Additional Information

I hereby authorize WORTH GROUP, INC. to transfer excess funds that I hold in any account with it to any other account that I hold with it, without further
authorization or notice necessary, to prevent or meet a call for additional collateral, or prevent a default, to pay for, collateralize or finance any cash purchase or
borrowed commodity transaction that I have made, or to pay monthly service charges, delivery fees and handing costs in any of my accounts with those companies.
This authorization shall remain in effect until revoked or modified by the undersigned in writing.

                      Electronic Signature:                                Date: 09/17/2018           (MM/DD/YYYY)

                   Co-Applicant Signature:                                 Date: 09/17/2018           (MM/DD/YYYY)



                                                                     ADDITIONAL INFORMATION

AML POLICY: To comply with Federal ANTI MONEY LAUNDERING laws, we ask that you provide us at the time you open your account with a current government-
issued photo-bearing identification with current residential address (e.g., driver’s license, passport, state or national identity card). If you are a corporation,
partnership, limited liability company or trust, we ask that you provide us with a certified copy of your articles or certificate of incorporation or organization or
partnership or trust agreement, as appropriate, and a certificate of good standing or active status issued by the jurisdiction of formation or incorporation. We also ask
that you complete the attached one page form.
PRIVACY POLICY: Maintaining the privacy of your personal information is of the utmost importance to us. In order to provide services to you, we must maintain
certain information that we collect from account applications or other forms that you complete, transactions that you conduct and communications with our affiliates
and us. It is our policy not to disclose your personal information to third parties except as permitted by law or requested by you. We also restrict access to nonpublic
personal information to those employees who need to know that information to provide service to you. You are welcome to contact us at 1-866-705-4150 if you have
any questions regarding our Privacy Policy. We reserve the right to revise our policy and will provide you notice of any revisions.
                                                     If you have any questions please contact us at 1-866-705-4150

Electronic Signature Addendum
You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or similar act/action while using any electronic
service we offer; or in accessing or making any transactions regarding any agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your
signature, acceptance and agreement as if actually signed by you in writing. Further, you agree that no certification, authority or other third party verification is
necessary to validate your electronic signature; and that the lack of such certification or third party verification will not in any way affect the enforceability of your
signature or any resulting contract between you and Worth Group, Inc.
By clicking CONTINUE below, I hereby represent that the information provided by me on the customer information section of this packet is true and correct. I further
represent that I will notify Worth Group, Inc of any material changes. Worth Group, Inc reserves the right, but has no duty, to verify the accuracy of information
provided, and to contact such bankers, brokers and others as it deems necessary.
I acknowledge that this is a legally binding contractual agreement. I have read it carefully, and by submitting this agreement application, I agree to be bound by every
term and condition. No modification of this Agreement is valid unless accepted by Worth Group, Inc in writing. I confirm that I have not made any alterations or
deletions to this agreement or any such documents from the original forms posted on the website. In the event that there are any alterations or deletions to this
agreement or any such documents such alteration and deletions shall not be binding on you and said original forms shall govern Trader account relationship with
Worth Group, Inc.


 I hereby warrant that the foregoing answers are true and correct to the best of my knowledge and that I have not been instructed by anyone to
misrepresent any fact herein. Worth Group, Inc. may rely on the above information in determining whether to extend me credit.
                              Signature:                            Date: 09/17/2018       (MM/DD/YYYY)
                   Co-Applicant Signature:                                 Date: 09/17/2018            (MM/DD/YYYY)
                                                                        Continue           Back




                                                                              Home       Products     Quotes & Charts      Wholesale     Forms      IRAs     Contact
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 40 of 84




            Current Prices   Gold 1202.72 (+9.02) USD         Silver 14.21 (+0.15) USD            Platinum 804.50 (+9.00) USD     Palladium 986.00 (+6.00) USD




                                       III. Authorization to Transfer Funds and Additional Information
                                                You must enter a value in the following fields:
                                                       Please enter your signature below.
                                                       Please enter your Signature below.

I hereby authorize WORTH GROUP, INC. to transfer excess funds that I hold in any account with it to any other account that I hold with it, without further
authorization or notice necessary, to prevent or meet a call for additional collateral, or prevent a default, to pay for, collateralize or finance any cash purchase or
borrowed commodity transaction that I have made, or to pay monthly service charges, delivery fees and handing costs in any of my accounts with those companies.
This authorization shall remain in effect until revoked or modified by the undersigned in writing.

                      Electronic Signature:                                Date: 09/17/2018           (MM/DD/YYYY)

                   Co-Applicant Signature:                                 Date: 09/17/2018           (MM/DD/YYYY)



                                                                     ADDITIONAL INFORMATION

AML POLICY: To comply with Federal ANTI MONEY LAUNDERING laws, we ask that you provide us at the time you open your account with a current government-
issued photo-bearing identification with current residential address (e.g., driver’s license, passport, state or national identity card). If you are a corporation,
partnership, limited liability company or trust, we ask that you provide us with a certified copy of your articles or certificate of incorporation or organization or
partnership or trust agreement, as appropriate, and a certificate of good standing or active status issued by the jurisdiction of formation or incorporation. We also ask
that you complete the attached one page form.
PRIVACY POLICY: Maintaining the privacy of your personal information is of the utmost importance to us. In order to provide services to you, we must maintain
certain information that we collect from account applications or other forms that you complete, transactions that you conduct and communications with our affiliates
and us. It is our policy not to disclose your personal information to third parties except as permitted by law or requested by you. We also restrict access to nonpublic
personal information to those employees who need to know that information to provide service to you. You are welcome to contact us at 1-866-705-4150 if you have
any questions regarding our Privacy Policy. We reserve the right to revise our policy and will provide you notice of any revisions.
                                                     If you have any questions please contact us at 1-866-705-4150

Electronic Signature Addendum
You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or similar act/action while using any electronic
service we offer; or in accessing or making any transactions regarding any agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your
signature, acceptance and agreement as if actually signed by you in writing. Further, you agree that no certification, authority or other third party verification is
necessary to validate your electronic signature; and that the lack of such certification or third party verification will not in any way affect the enforceability of your
signature or any resulting contract between you and Worth Group, Inc.
By clicking CONTINUE below, I hereby represent that the information provided by me on the customer information section of this packet is true and correct. I further
represent that I will notify Worth Group, Inc of any material changes. Worth Group, Inc reserves the right, but has no duty, to verify the accuracy of information
provided, and to contact such bankers, brokers and others as it deems necessary.
I acknowledge that this is a legally binding contractual agreement. I have read it carefully, and by submitting this agreement application, I agree to be bound by every
term and condition. No modification of this Agreement is valid unless accepted by Worth Group, Inc in writing. I confirm that I have not made any alterations or
deletions to this agreement or any such documents from the original forms posted on the website. In the event that there are any alterations or deletions to this
agreement or any such documents such alteration and deletions shall not be binding on you and said original forms shall govern Trader account relationship with
Worth Group, Inc.


 I hereby warrant that the foregoing answers are true and correct to the best of my knowledge and that I have not been instructed by anyone to
misrepresent any fact herein. Worth Group, Inc. may rely on the above information in determining whether to extend me credit.
                              Signature:                            Date: 09/17/2018       (MM/DD/YYYY)
                   Co-Applicant Signature:                                 Date: 09/17/2018            (MM/DD/YYYY)
                                                                        Continue           Back




                                                                              Home       Products     Quotes & Charts      Wholesale     Forms      IRAs     Contact
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 41 of 84




            Current Prices   Gold 1202.72 (+9.02) USD         Silver 14.21 (+0.15) USD            Platinum 804.50 (+9.00) USD     Palladium 986.00 (+6.00) USD




                                       III. Authorization to Transfer Funds and Additional Information

I hereby authorize WORTH GROUP, INC. to transfer excess funds that I hold in any account with it to any other account that I hold with it, without further
authorization or notice necessary, to prevent or meet a call for additional collateral, or prevent a default, to pay for, collateralize or finance any cash purchase or
borrowed commodity transaction that I have made, or to pay monthly service charges, delivery fees and handing costs in any of my accounts with those companies.
This authorization shall remain in effect until revoked or modified by the undersigned in writing.

                      Electronic Signature: John Tester                    Date: 09/17/2018           (MM/DD/YYYY)

                   Co-Applicant Signature:                                 Date: 09/17/2018           (MM/DD/YYYY)



                                                                     ADDITIONAL INFORMATION

AML POLICY: To comply with Federal ANTI MONEY LAUNDERING laws, we ask that you provide us at the time you open your account with a current government-
issued photo-bearing identification with current residential address (e.g., driver’s license, passport, state or national identity card). If you are a corporation,
partnership, limited liability company or trust, we ask that you provide us with a certified copy of your articles or certificate of incorporation or organization or
partnership or trust agreement, as appropriate, and a certificate of good standing or active status issued by the jurisdiction of formation or incorporation. We also ask
that you complete the attached one page form.
PRIVACY POLICY: Maintaining the privacy of your personal information is of the utmost importance to us. In order to provide services to you, we must maintain
certain information that we collect from account applications or other forms that you complete, transactions that you conduct and communications with our affiliates
and us. It is our policy not to disclose your personal information to third parties except as permitted by law or requested by you. We also restrict access to nonpublic
personal information to those employees who need to know that information to provide service to you. You are welcome to contact us at 1-866-705-4150 if you have
any questions regarding our Privacy Policy. We reserve the right to revise our policy and will provide you notice of any revisions.
                                                     If you have any questions please contact us at 1-866-705-4150

Electronic Signature Addendum
You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or similar act/action while using any electronic
service we offer; or in accessing or making any transactions regarding any agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your
signature, acceptance and agreement as if actually signed by you in writing. Further, you agree that no certification, authority or other third party verification is
necessary to validate your electronic signature; and that the lack of such certification or third party verification will not in any way affect the enforceability of your
signature or any resulting contract between you and Worth Group, Inc.
By clicking CONTINUE below, I hereby represent that the information provided by me on the customer information section of this packet is true and correct. I further
represent that I will notify Worth Group, Inc of any material changes. Worth Group, Inc reserves the right, but has no duty, to verify the accuracy of information
provided, and to contact such bankers, brokers and others as it deems necessary.
I acknowledge that this is a legally binding contractual agreement. I have read it carefully, and by submitting this agreement application, I agree to be bound by every
term and condition. No modification of this Agreement is valid unless accepted by Worth Group, Inc in writing. I confirm that I have not made any alterations or
deletions to this agreement or any such documents from the original forms posted on the website. In the event that there are any alterations or deletions to this
agreement or any such documents such alteration and deletions shall not be binding on you and said original forms shall govern Trader account relationship with
Worth Group, Inc.


 I hereby warrant that the foregoing answers are true and correct to the best of my knowledge and that I have not been instructed by anyone to
misrepresent any fact herein. Worth Group, Inc. may rely on the above information in determining whether to extend me credit.
                              Signature: John Tester                Date: 09/17/2018       (MM/DD/YYYY)
                   Co-Applicant Signature:                                 Date: 09/17/2018            (MM/DD/YYYY)
                                                                        Continue           Back




                                                                              Home       Products     Quotes & Charts      Wholesale     Forms      IRAs     Contact
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 42 of 84




                       Exhibit 8
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 43 of 84




            Current Prices   Gold 1202.83 (+9.13) USD           Silver 14.20 (+0.14) USD          Platinum 804.00 (+8.50) USD        Palladium 985.50 (+5.50) USD




                                                                       IV. Instruction Letter

Dear John Tester,

As you know, you maintain an account with Worth Group, Inc. ("Worth Group") or one or more retail brokers through which you may, from time to time, purchase gold,
silver, platinum and other precious metals. Worth Group may have in the past and may in the future extend loans (each a "Loan") to you in connection with such
purchases and either has sold or may sell those loans from time to time to one or more third parties under the terms of your applicable brokerage agreements.

In the event that Worth Group has sold or in the future sells a Loan to Collateral Finance Corporation ("CFC"), your metal serving as collateral (the "Collateral") for the
Loan has been or will be transferred from the possession of Worth Group to the possession of CFC in order to maintain the perfection of CFC's security interest in the
Collateral (the "Security Interest"), although you at all times retain title to the Collateral pursuant to the terms of your account documentation. Once your Loan has
been repaid in full, or if the Security Interest in a portion of the Collateral is released by CFC (in its sole and absolute discretion) for any other reason as a result of a
request by Worth Group on your behalf (which you hereby authorize) ( a "Release of Collateral"), such Collateral will be returned to you. By signing and returning a
copy of this letter, you hereby instruct CFC, upon a Release of Collateral, to implement such return of Collateral by transferring such Collateral to Worth Group for
deposit into your account. This will allow you to continue to make trades through Worth Group until you choose to close your account. Because you retain title to the
Collateral, you may contact CFC at any time prior to a Release of Collateral and instruct CFC to return Collateral to you in any other manner permitted by law.

Please note that you will retain title to the Collateral at all times regardless of whether the Collateral is maintained at Worth Group or with CFC.

By acknowledging and returning a copy of this letter, you hereby confirm notice of the foregoing and instruct CFC to return any Collateral to your account at Worth
Group upon a Release of Collateral. You further authorize Worth Group to provide this letter to CFC as evidence of your instruction and agree that CFC shall not be
liable to you for complying with and relying on your instruction unless it is revoked by you, in writing and received by CFC prior to a Release of Collateral. As noted
above, you may revoke this instruction with respect to a Release of Collateral at any time prior to a Release of Collateral by providing written notice to Worth Group
and CFC.

Thank you for your business, and let me know if you have any questions or comments.

Very truly yours,

Worth Group, Inc.


Electronic Signature Addendum
You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or similar act/action while using any electronic
service we offer; or in accessing or making any transactions regarding any agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your
signature, acceptance and agreement as if actually signed by you in writing. Further, you agree that no certification, authority or other third party verification is
necessary to validate your electronic signature; and that the lack of such certification or third party verification will not in any way affect the enforceability of your
signature or any resulting contract between you and Worth Group, Inc.

I have read the foregooing Instruction Letter & Account Addendum carefully, and by clicking AGREE & CONTINUE below, I agree to be bound by every term and
condition. I confirm that I have not made any alterations or deletions to this agreement or any such documents from the original forms posted on the website. In the
event that there are any alterations or deletions to this agreement or any such documents such alteration and deletions shall not be binding on you and said original
forms shall govern Trader account relationship with Worth Group, Inc.

ACKNOWLEDGEMENT

   I have read and understand the foregoing Instruction Letter and Account Addendum related to investing in precious metal investments with Worth Group, Inc.


Electronic Signature:                                 Date: 09/17/2018

                                                                             Agree & Continue




                                                                               Home        Products    Quotes & Charts       Wholesale      Forms      IRAs     Contact
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 44 of 84




            Current Prices   Gold 1202.83 (+9.13) USD           Silver 14.20 (+0.14) USD          Platinum 804.00 (+8.50) USD        Palladium 985.50 (+5.50) USD




                                                                       IV. Instruction Letter

Dear John Tester,

As you know, you maintain an account with Worth Group, Inc. ("Worth Group") or one or more retail brokers through which you may, from time to time, purchase gold,
silver, platinum and other precious metals. Worth Group may have in the past and may in the future extend loans (each a "Loan") to you in connection with such
purchases and either has sold or may sell those loans from time to time to one or more third parties under the terms of your applicable brokerage agreements.

In the event that Worth Group has sold or in the future sells a Loan to Collateral Finance Corporation ("CFC"), your metal serving as collateral (the "Collateral") for the
Loan has been or will be transferred from the possession of Worth Group to the possession of CFC in order to maintain the perfection of CFC's security interest in the
Collateral (the "Security Interest"), although you at all times retain title to the Collateral pursuant to the terms of your account documentation. Once your Loan has
been repaid in full, or if the Security Interest in a portion of the Collateral is released by CFC (in its sole and absolute discretion) for any other reason as a result of a
request by Worth Group on your behalf (which you hereby authorize) ( a "Release of Collateral"), such Collateral will be returned to you. By signing and returning a
copy of this letter, you hereby instruct CFC, upon a Release of Collateral, to implement such return of Collateral by transferring such Collateral to Worth Group for
deposit into your account. This will allow you to continue to make trades through Worth Group until you choose to close your account. Because you retain title to the
Collateral, you may contact CFC at any time prior to a Release of Collateral and instruct CFC to return Collateral to you in any other manner permitted by law.

Please note that you will retain title to the Collateral at all times regardless of whether the Collateral is maintained at Worth Group or with CFC.

By acknowledging and returning a copy of this letter, you hereby confirm notice of the foregoing and instruct CFC to return any Collateral to your account at Worth
Group upon a Release of Collateral. You further authorize Worth Group to provide this letter to CFC as evidence of your instruction and agree that CFC shall not be
liable to you for complying with and relying on your instruction unless it is revoked by you, in writing and received by CFC prior to a Release of Collateral. As noted
above, you may revoke this instruction with respect to a Release of Collateral at any time prior to a Release of Collateral by providing written notice to Worth Group
and CFC.

Thank you for your business, and let me know if you have any questions or comments.

Very truly yours,

Worth Group, Inc.


Electronic Signature Addendum
You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or similar act/action while using any electronic
service we offer; or in accessing or making any transactions regarding any agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your
signature, acceptance and agreement as if actually signed by you in writing. Further, you agree that no certification, authority or other third party verification is
necessary to validate your electronic signature; and that the lack of such certification or third party verification will not in any way affect the enforceability of your
signature or any resulting contract between you and Worth Group, Inc.

I have read the foregooing Instruction Letter & Account Addendum carefully, and by clicking AGREE & CONTINUE below, I agree to be bound by every term and
condition. I confirm that I have not made any alterations or deletions to this agreement or any such documents from the original forms posted on the website. In the
event that there are any alterations or deletions to this agreement or any such documents such alteration and deletions shall not be binding on you and said original
forms shall govern Trader account relationship with Worth Group, Inc.

ACKNOWLEDGEMENT

   I have read and understand the foregoing Instruction Letter and Account Addendum related to investing in precious metal investments with Worth Group, Inc.

Please enter your signature below.
Electronic Signature:                                 Date: 09/17/2018

                                                                             Agree & Continue




                                                                               Home        Products    Quotes & Charts       Wholesale      Forms      IRAs     Contact
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 45 of 84




            Current Prices   Gold 1202.83 (+9.13) USD           Silver 14.20 (+0.14) USD          Platinum 804.00 (+8.50) USD        Palladium 985.50 (+5.50) USD




                                                                       IV. Instruction Letter

Dear John Tester,

As you know, you maintain an account with Worth Group, Inc. ("Worth Group") or one or more retail brokers through which you may, from time to time, purchase gold,
silver, platinum and other precious metals. Worth Group may have in the past and may in the future extend loans (each a "Loan") to you in connection with such
purchases and either has sold or may sell those loans from time to time to one or more third parties under the terms of your applicable brokerage agreements.

In the event that Worth Group has sold or in the future sells a Loan to Collateral Finance Corporation ("CFC"), your metal serving as collateral (the "Collateral") for the
Loan has been or will be transferred from the possession of Worth Group to the possession of CFC in order to maintain the perfection of CFC's security interest in the
Collateral (the "Security Interest"), although you at all times retain title to the Collateral pursuant to the terms of your account documentation. Once your Loan has
been repaid in full, or if the Security Interest in a portion of the Collateral is released by CFC (in its sole and absolute discretion) for any other reason as a result of a
request by Worth Group on your behalf (which you hereby authorize) ( a "Release of Collateral"), such Collateral will be returned to you. By signing and returning a
copy of this letter, you hereby instruct CFC, upon a Release of Collateral, to implement such return of Collateral by transferring such Collateral to Worth Group for
deposit into your account. This will allow you to continue to make trades through Worth Group until you choose to close your account. Because you retain title to the
Collateral, you may contact CFC at any time prior to a Release of Collateral and instruct CFC to return Collateral to you in any other manner permitted by law.

Please note that you will retain title to the Collateral at all times regardless of whether the Collateral is maintained at Worth Group or with CFC.

By acknowledging and returning a copy of this letter, you hereby confirm notice of the foregoing and instruct CFC to return any Collateral to your account at Worth
Group upon a Release of Collateral. You further authorize Worth Group to provide this letter to CFC as evidence of your instruction and agree that CFC shall not be
liable to you for complying with and relying on your instruction unless it is revoked by you, in writing and received by CFC prior to a Release of Collateral. As noted
above, you may revoke this instruction with respect to a Release of Collateral at any time prior to a Release of Collateral by providing written notice to Worth Group
and CFC.

Thank you for your business, and let me know if you have any questions or comments.

Very truly yours,

Worth Group, Inc.


Electronic Signature Addendum
You hereby consent and agree that your use of a key pad, mouse or other device to select an item, button, icon or similar act/action while using any electronic
service we offer; or in accessing or making any transactions regarding any agreement, acknowledgment, consent, terms, disclosures or conditions constitutes your
signature, acceptance and agreement as if actually signed by you in writing. Further, you agree that no certification, authority or other third party verification is
necessary to validate your electronic signature; and that the lack of such certification or third party verification will not in any way affect the enforceability of your
signature or any resulting contract between you and Worth Group, Inc.

I have read the foregooing Instruction Letter & Account Addendum carefully, and by clicking AGREE & CONTINUE below, I agree to be bound by every term and
condition. I confirm that I have not made any alterations or deletions to this agreement or any such documents from the original forms posted on the website. In the
event that there are any alterations or deletions to this agreement or any such documents such alteration and deletions shall not be binding on you and said original
forms shall govern Trader account relationship with Worth Group, Inc.

ACKNOWLEDGEMENT

   I have read and understand the foregoing Instruction Letter and Account Addendum related to investing in precious metal investments with Worth Group, Inc.

Please enter your signature below.
Electronic Signature: John Tester                     Date: 09/17/2018

                                                                             Agree & Continue




                                                                               Home        Products    Quotes & Charts       Wholesale      Forms      IRAs     Contact
    Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 46 of 84




Current Prices   Gold 1203.10 (+9.40) USD         Silver 14.21 (+0.15) USD          Platinum 804.00 (+8.50) USD     Palladium 985.50 (+5.50) USD




                 Thank You

                 Your application was received successfully. An account representative will be in touch shortly.

                 You should also be receiving a copy of your completed application to the email address you
                 provided.
                 Thank you,
                 Worth Group, Inc



                                                                  Home       Products    Quotes & Charts      Wholesale   Forms      IRAs    Contact
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 47 of 84




                       Exhibit 9
           Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 48 of 84




How to open an Account


Enclosed you will find the necessary documents to open a precious metals account with Treasure Coast Bullion
Group, Inc. ("TREASURE COAST")            Please read them and then sign, complete and return the Account
Agreement. You may access this Agreement through the TREASURE COAST website.




                                                                         attention

                                                                         To complete these agreements each account
                                                                         owner must:

                                                                         1.    Sign and complete pages 18 through 20.

                                                                         2.    Provide his/her/its Social Security Number or
A.      Purchase and Sale Agreement. Be sure to                                other Federal Tax ID Number.
        include name(s),       address(es),   social   security or
        tax identification     number(s),     telephone     number       3.    Provide a complete Address and e-mail
        (s), e-mail    address(es)      and     indicate   account             address.
        type. Have all parties sign and date.
                                                                         4.    Trust. Partnership, Limited Liability
                                                                               Company or Corporate Account - must
                                                                               enclose complete copy of Trust Agreement,
                                                                               Partnership Agreement, Limited Liability
                                                                               Company Agreement or Corporate
                                                                               Resolution.


Signing this agreement in no way obligates you to do business
with TREASURE COAST.
                                                                                          ONLY COMPLETE ACCOUNT
Return the complete Account Agreement in the business                                  DOCUMENTS WILL BE PROCESSED
envelope provided.

A complete Account      Agreement    must    be   returned   to   TREASURE    COAST.    Individual   signature   pages    will
not be accepted.




     ANY DELETIONS FROM, ADDITIONS TO OR CUTTING OR MUTILATION OF ANY PORTION OF THIS
     AGREEMENT WILL RENDER THE AGREEMENT UNACCEPTABLE.




                                                                    1                                9/1/2017            1:34:09PM
          Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 49 of 84


Account Agreement

1.      Parties. This Agreement is entered into between Treasure Coast Bullion Group, Inc.(“TREASURE       COAST”)
        and the customer (“Customer” or “you”) signing below.

2.      Purpose of Agreement. This Agreement provides for the establishment of an account with TREASURE
        COAST for the purchase and sale of precious metals (sometimes referred to as “precious metals,” “coins,”
        “products” or “goods”) and shall apply to all such transactions between you and TREASURE COAST. You
        represent that all of your transactions with TREASURE COAST shall be for investment or other commercial
        purposes and not for any personal, family or household purposes.

3.      Risks and Obligations.

3.1     Acknowledgment of Risk. Because of the volatile nature of the precious metals markets, the purchase
        and sale of precious metals involve a high degree of risk and are not suitable for all persons.

3.2     Your Rights, Obligations and Risks. It is important that you read and understand this Agreement,
        particularly your rights, obligations and risks hereunder. It is also important that you seek the advice of
        your attorney if you do not have these understandings. By signing this Agreement, you represent that you
        have read and understand the Agreement and have consulted with your attorney, as necessary, to achieve
        such understanding.

4.      Transactions and Role of TREASURE COAST.

4.1     Types of Transactions. Your transactions with TREASURE COAST are either fully paid for at inception or
        financed with Worth Group, Inc. All transactions you finance with Worth Group involve delivery within at
        most 28 days of the date of purchase. See Section 7. As a result they are not regulated by the Commodity
        Futures Trading Commission or the National Futures Association.

4.2     Role of TREASURE COAST. TREASURE COAST acts as a principal and as such sells to and buys from
        customers on its own behalf. This means that TREASURE COAST is a market maker and dealer in precious
        metals. TREASURE COAST is not an exchange or brokerage house. Neither TREASURE COAST nor any of
        its employees acts as an agent or fiduciary for any of TREASURE COAST’s customers. TREASURE COAST
        does not offer managed accounts.

5.      Precious Metals Which May Be Offered by TREASURE COAST.

5.1     Gold Bullion (10 Oz.). Ten troy ounces of at least .995 fine gold.

5.2     Gold Bullion Coins. American 1 troy ounce, ½ ounce, ¼ ounce and 1/10 ounce Eagles; American 1 troy
        ounce Buffalos; South African 1 troy ounce Krugerrands; Canadian 1 troy ounce, ½ ounce, ¼ ounce and
        1/10 ounce Maple Leafs; Austrian 1 troy ounce, ½ ounce, ¼ ounce and 1/10 ounce Vienna Philharmonics.
        The one-ounce coins are sold in units of 10 coins. The other coins are sold in 20-coin units. There is no
        mixing of coins.

5.3     Silver Bullion. 1,000 troy ounces of at least .999 fine silver.

5.4     Silver Ingots. 100 troy ounces of .999 fine silver.

5.5     90% U.S. Silver Coins. $1,000 face value bags of U.S. Silver coins of a single denomination minted prior




                                                                     2                 9/1/2017      1:34:09PM
         Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 50 of 84


5.6    40% U.S. Silver Coins. $1,000 face value bags of U.S. Silver Kennedy half-dollars minted from 1965
       through 1970. Each bag contains approximately 295 troy ounces of pure silver.

5.7    Silver Bullion Coins. American Eagle,           Canadian    Maple     Leaf   and    Austrian   Vienna   Philharmonic   one      troy
       ounce coins. Each sold in units of 100 coins.

5.8    Platinum Bullion. 10 troy ounces of at least .9995 fine platinum.

5.9    Platinum Bullion Coins. American 1 troy ounce, ½ ounce, ¼ ounce and 1/10 ounce Eagles; Canadian
          1 troy ounce, ½ ounce, ¼ ounce and 1/10 ounce Maple Leafs. The one-ounce coins are sold in units of
       10 coins. The other platinum coins are sold in 20-coin units. There is no mixing of coins.

5.10   Palladium Bullion. 10 troy ounces of at least .999 palladium bullion.

5.11   Palladium Bullion Coins. Canadian Maple Leaf 1 troy ounce coins sold in units of 10 coins.

5.12   Changes in Metals Offered.           Precious   metals     may   be    added   to    or   deleted   from   the   above   list    by
       TREASURE COAST at any time.

6.     Relationship Between Coin and Bullion Prices. To the extent that a coin or ingot sells for more than
       the value of its metal content, that difference is called a “premium.” When a coin or ingot sells for less
       than its underlying metal value, that difference is called a “discount.” The premium or discount on each
       type of coin or coin-like ingot offered by TREASURE COAST may vary significantly from day to day.

7.     Terms of Purchase, Sale and Delivery.

7.1    Purchases from TREASURE COAST. All purchases of coins from TREASURE COAST are fully paid cash
       transactions. Purchases of bullion or ingots may either be for the full cash price or financed with Worth
       Group, Inc. (“WORTH GROUP”). At the time of verbal confirmation of a purchase, you will be advised of the
       amount due, which amount must be remitted and/or transferred to TREASURE COAST within the time
       specified below. If Customer is using funds in his WORTH GROUP account to pay all or part of the amount
       due, Customer authorizes TREASURE COAST to transfer such funds from his WORTH GROUP account to
       TREASURE COAST.

       You must send required funds to TREASURE COAST within 24 hours of the transaction so that TREASURE
       COAST receives them within two business days or such shorter period as TREASURE COAST may require.
       Failure to make such timely payment shall constitute a default by Customer. Upon such default, TREASURE
       COAST will be relieved of all its obligations under the transaction and may recover from you as liquidated
       damages the difference between the purchase price you agreed to and TREASURE COAST’s bid price for
       the precious metals at the time of default, plus TREASURE COAST’s buy and sell charges (that is,
       TREASURE COAST’s commissions), if any.

       Receipt and credit by TREASURE COAST of your funds after this two day period, or such shorter period as
       TREASURE COAST may require, shall not waive or limit TREASURE COAST’s remedies for default. You will
       not be entitled to any market gains on a transaction on which you have defaulted.

7.2    Sales to TREASURE COAST. Upon verbal confirmation of a sale of precious metals to TREASURE COAST,
       you will be advised that you have two days, or such shorter period as TREASURE COAST may require, to
       make delivery to TREASURE COAST. TREASURE COAST shall make full payment to you, or on your behalf
       of, upon TREASURE COAST’s verification that it has received delivery of the precious metals. Your failure
       to effect delivery within the required time period shall constitute a default. Upon default, TREASURE
       COAST will be relieved of all its obligations under




                                                                   3                                   9/1/2017         1:34:09PM
       Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 51 of 84


      the transaction and may recover from you as liquidated damages the difference between the sale price
      you agreed to and TREASURE COAST’s ask price for the precious metals at the time of default, plus
      TREASURE COAST’s buy and sell charges (that is, TREASURE COAST’s commissions), if any. Receipt of
      precious metals from you after this two day period, or such shorter period if required, shall not waive or
      limit TREASURE COAST’s remedies for default.

7.3   Delivery to Customer or on Customer’s Behalf. Upon receipt of the required amount of good funds
      from you of the full purchase price for the purchase of precious metals, TREASURE COAST may deliver or
      cause the delivery of the precious metals (i) to you, (ii) to your appointed agent or designee, or (iii) for
      your benefit to a depository used by TREASURE COAST for the purpose of safekeeping precious metals
      (collectively referred to as a “Bank”). If the precious metals are purchased for the Customer in London,
      they will be allocated to the Customer by a member of the London Bullion Market Association (“LBMA”) and
      may be held in the United Kingdom according to the allocation rules of the LBMA. You will be required to
      provide your name and complete residential address (not a Post Office Box number) with a copy of a
      current government-issued photo-bearing identification (such as a driver’s license, passport, state or
      national identification card) and e-mail address and Social Security Number or other Federal Tax ID
      Number at the time you place your order. If you are not taking physical delivery of precious metals
      purchased without using financing, TREASURE COAST may also cover the purchase with
      offsetting cash forward or other contracts or metals financed with one or more of its
      suppliers until physical delivery is required. If you finance a portion of the purchase price with
      WORTH GROUP, delivery will be made to and the precious metals shall be stored with a Bank until the full
      purchase price is paid off.

      Purchases of precious metals designated for delivery to a Bank in either the U.S. or in the United Kingdom
      will be delivered within such period as required by law following receipt of payment in good funds from
      Customer. You may take personal possession of your precious metals at any time, provided such precious
      metals are free and clear of all liens.

      Customer agrees that TREASURE COAST shall have made delivery when title to the precious metals
      purchased by Customer passes to You (See Section 7.4). “Good funds” means the verified receipt of
      immediately available funds. (See Section 7.5)

      When a customer wishes to take personal delivery of 1,000 troy ounces of silver, TREASURE COAST may
      deliver a bar weighing nominally 1,000 troy ounces or ten 100 troy ounce bars. When a customer wishes
      to take personal delivery of a 10 troy ounce palladium unit, TREASURE COAST may deliver bars of various
      weights totaling 10 ounces or, for deliveries of more than one unit of palladium, include larger bars
      weighing nominally 100 ounces. Actual weight of the silver and larger palladium bars is plus or minus
      10%. On personal delivery of bars of nominal weight, prices will be adjusted to actual weight. Any overage
      or underage will be priced based upon TREASURE COAST’s prevailing ask or bid price, respectively, for
      1,000 troy ounce silver units or 10 troy ounce palladium units, as appropriate, at the time of delivery.
      When a customer wishes to take personal delivery of amounts of precious metals which do not correspond
      to TREASURE COAST’s standard units, TREASURE COAST may deliver such metals in the form the
      customer and TREASURE COAST agree or in such form as TREASURE COAST in good faith determines
      most closely approximates the value of the units of such metal TREASURE COAST at the time deals in.

7.4   Service / Storage Charges. If your precious metals are delivered to the Bank, a monthly
      service/storage charge will be imposed on your account at the close of business on the last day of each
      month based on the units of precious metals in your account at the Bank that are designated for delivery to
      or stored by Bank at such time.           The unit charges are applicable as of month-end, irrespective of the
      number of days the precious metals are held in your account.            TREASURE COAST reserves the right to
      change prospectively at any time and at its sole discretion any of its service/storage fees.    Current service
      and storage charges are available upon your request.




                                                          4                             9/1/2017       1:34:09PM
       Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 52 of 84


7.5   Passage of Title. You agree that title to precious metals you purchase shall pass to you and that
      TREASURE COAST shall be deemed to have delivered such precious metals to you when such precious
      metals are allocated to you by a member of the LBMA or designated for you, your appointed agent or
      designee and released, transferred or delivered:      (i) to an office of the United States Postal Service or
      other common carrier for shipment to you, or (ii) to a pickup vault facility for pick up by you or a packaging
      and shipping facility for shipment to you (See Section 7.3), or (iii) to a Bank in the U.S. to be held for you.
      Precious metals delivered to a Bank in the United States for you will be delivered as an undivided share of
      a fungible lot and held in safekeeping on a fungible basis with the precious metals of other customers.
      Upon delivery of precious metals to a Bank in the United States, Customer acquires title to an undivided
      share of the precious metals so held.         Title to precious metals purchased by TREASURE COAST from
      Customer shall pass to TREASURE COAST upon receipt of the precious metals by TREASURE COAST or its
      appointed agent or designee for TREASURE COAST.

7.6   Payment. Payments to TREASURE COAST may be made by cashier’s check drawn on a commercial bank,
      personal check or bank wire. TREASURE COAST, however, reserves the right to require that Customer pay
      only by bank wire. TREASURE COAST will treat Customer’s payments which are not bank wires as “hold
      funds” for purposes of delivery of precious metals to Customer. TREASURE COAST will continue to deem
      such payments as hold funds for 12 business days after it receives Customer’s payment. TREASURE
      COAST may reduce the 12-day holding period on a check upon receipt of a written guarantee of payment
      from the issuing bank. Customer acknowledges that funds received by TREASURE COAST from Customer
      will be credited to Customer’s account at 5:00 p.m., East Coast Time, on the day of receipt.

8.    Pricing Policies; Spreads. TREASURE COAST quotes a price at which it will sell (ask price) and a price
      at which it will buy (bid price). These prices are established by TREASURE COAST upon its analysis of
      each precious metal and may change many times during the day. TREASURE COAST bid and ask prices
      are not tied to prices quoted by any other organization, and there are no established daily limits on the
      amount those prices may change.

      The difference or “spread” between TREASURE COAST bid and ask prices varies. Historically, the spread
      on bullion prices has usually been about 1-½% to 10%. Spreads on coin products are usually higher than
      on bullion. During times of high volatility in market prices, spreads can widen substantially. There are no
      assurances that spreads will remain within a given range.

      TREASURE COAST reserves the right to increase or decrease its prices and spreads prospectively, at its
      sole discretion, and at any time. Customers are encouraged to compare TREASURE COAST prices with
      those offered by other dealers. Prices of precious metals from other sources are quoted daily in the Wall
      Street Journal, many local newspapers and on the Internet.

9.    Buy/Sell Charges (Commissions), Shipping and Handling Charges and Break-Even Price.

9.1   Buy/Sell Charges (Commissions). TREASURE             COAST    does   not   currently   charge   commissions   on
      purchases and sales, but may do so in the future.

9.2   Shipping and Handling Charges. TREASURE COAST imposes shipping and handling charges on certain
      precious metals that it delivers to or on behalf of Customer. These charges change from time to time.
      Current shipping and handling charges are available upon Customer’s request.

      Shipments of precious metals to Customers will generally be made from a designated vault packaging and
      shipping facility. Arrangements may be made for pick up of precious metals from a TREASURE COAST
      designated pickup vault facility. TREASURE COAST must be advised at least 24 hours in advance for pick
      up of precious metals. Customer must satisfy all




                                                          5                              9/1/2017       1:34:09PM
       Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 53 of 84


      payments due relative to such precious metals before appointments for pick up may be made. TREASURE
      COAST will make all appointments and arrangements for pick up with the appropriate facility. All
      communications to arrange a pick up must be made with TREASURE COAST and not with the vault facility.

      A Customer mailing or shipping precious metals to TREASURE COAST bears all risk of loss or non-delivery
      until the shipment is received and accepted by TREASURE COAST. A Customer wishing to make delivery to
      TREASURE COAST is required to give at least three days advance notice and make delivery to TREASURE
      COAST’s designated facility. Deliveries of precious metals to TREASURE COAST must be in a form
      acceptable to TREASURE COAST and may require inspection and assay at the expense of the Customer.

9.3   Break-Even Price. When you invest in precious metals, it is very important for you to understand and be
      able to determine your break-even price. The break-even price is the price that your metals must reach in
      order for you to realize a profit. Basically, the break-even price is the price at which you would be able to
      liquidate your holdings and recoup all related costs, i.e., your purchase price, buy/sell charges
      (commissions), and any delivery, interest and storage/service charges.

      To illustrate a purchase transaction, assume you purchase one unit of gold bullion (10 ounces) at an ask
      price of $10,000, or $1,000 per ounce. Your break-even would be a bid price of $1,000 per ounce, plus
      commissions, and, if you borrow funds, interest and service/storage charges. If you do not use borrowed
      funds to pay for your purchase and you take personal possession, your break-even bid price per ounce, in
      this example, is $1,000 (purchase) + a commission of, for example, $100 + a delivery charge of, for
      example, $10 or a total of $1,110. You would add to this amount any additional commissions and delivery
      charges that may be imposed at the time you decide to sell your metal.

      If you borrow funds to pay for a portion of your purchase price, the factors necessary to calculate your
      break-even price depend on the duration of the holding time, because of the accrual of interest and
      service/storage fees. The longer the holding period, the higher the commensurate break-even price. For
      example, if you were to hold your position for six months, your related costs would include six months of
      interest and service/storage charges. To illustrate, assume you purchase one unit of gold bullion, as in the
      above example, but, instead, you borrow $7,000 and remit only $3,000, plus the commission, for a total of
      $4,000. With an annual interest rate of, for example, 6% and a monthly service/storage fee per unit of
      $2.50 ($.25 per ounce), your six-month break-even bid price per ounce is $1,000 (purchase) + $100
      (commission) + $21 (interest) + $1.50 (storage), or $1,122.50. To this amount you would add any
      additional commissions that may be imposed at the time you decide to sell your metal, or a delivery
      charge, if you are taking personal possession.

      In all two-way investment markets there is generally a quoted ask price (your purchase price) and a
      concurrently quoted bid price (your selling price). The ask price is always higher than the bid price. The
      difference, or spread, between these two simultaneous quotes will vary for each product and at different
      times.

      It is important to keep in mind that, while the spread is not a charge, your metals must rise in price to
      overcome the amount of the prevailing initial bid/ask spread.

9.4   Adjustment of Charges and Spreads. TREASURE COAST reserves the right to change prospectively at
      any time and at its sole discretion the rate of any of its commissions, bid/ask spreads, shipping or handling
      fees.




                                                         6                            9/1/2017       1:34:09PM
        Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 54 of 84

10.    Customer Responsibility, Discretionary Authority and Authorized Customer Orders.

10.1   Customer Responsibility; No Discretionary Authority. You are solely responsible for all purchasing,
       selling and borrowing decisions for your account. TREASURE COAST neither accepts nor exercises any
       authority to direct or control purchases or sales in your account; provided, however, that this provision
       shall not limit in any way TREASURE COAST’s rights under Sections 7, 11 and 12 of this Agreement which
       you should carefully review.

10.2   Authorized Orders. Orders must be for specified quantities of precious metals at TREASURE COAST’s
       prevailing quoted price at the time the order is placed (market orders). The TREASURE COAST Order Desk
       must orally confirm with the Customer all such orders with a tag number. TREASURE COAST will not
       accept other types of orders.

11.    Customer       Acknowledgment          of   Risks.   Investments     in    precious     metals     involve substantial risk.
       Historically, there have been periods of varying length during which prices of precious metals have moved
       adversely to investors’ interests. Market prices are volatile and unpredictable and may be affected by a
       variety of factors including, among others, general economic conditions, political events, monetary policies
       of various countries, fluctuations in production and demand, stockpiles, speculative activity, transactions
       and events in futures markets and the degree of concern market participants have about these matters. It
       is impossible to forecast accurately how or to what degree these or other factors will affect prices.

       Investments in precious metals should only be made with discretionary                    funds    and   not    with   monies
       necessary to cover or produce your day-to-day living or operating expenses.

       What is suitable for one customer with a given financial means may not be suitable for the goals or
       emotional makeup of a second customer of the same means. Before choosing to buy or sell, you must
       determine in your own mind your ability to understand the transaction and to meet all necessary financial
       commitments in connection with the transaction. When purchasing precious metals on credit, you must
       also carefully determine your ability to accept, among other things, that you may be required to provide
       substantial additional funds to reduce your loan with WORTH GROUP and that some or all of your collateral
       may be foreclosed upon without advance notice. Investors with limited investment experience, or low
       incomes or assets, should be particularly sensitive to the risks and financial requirements involved in
       precious metal investing.

       Transactions with TREASURE COAST may involve buy and sell charges (“commissions”), spreads and
       shipping and handling charges. A sales or use tax or VAT may also be payable. These factors can result in
       a loss despite favorable price movement if such movement is insufficient to overcome them.

       While TREASURE COAST intends to maintain a buy and sell market for the precious metals it deals in,
       there is no guarantee that TREASURE COAST will continue to do so. In the event that TREASURE COAST is
       unable or unwilling to quote firm prices at any time, you may be obliged to sell precious metals you own in
       another market.

       TREASURE COAST and its employees are not your agents and owe no fiduciary duty to you.

       TREASURE COAST may not be able to contact you at all times that you would like. These and other
       circumstances may make it impossible at times for TREASURE COAST to stay in close touch with you
       concerning your account. Therefore, it is your responsibility to monitor your account and to stay in touch
       with TREASURE COAST and WORTH GROUP, if you have financed your purchase, concerning your account
       and market conditions. Do not wait to be contacted.




                                                                  7                               9/1/2017           1:34:09PM
 Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 55 of 84


Any representations that you will be notified or that your precious metal will be sold at particular price
levels if the market turns against you are not authorized by TREASURE COAST or WORTH GROUP and may
not be relied upon.

Neither TREASURE COAST nor its representatives       guarantee,   assure   or   promise    future   market     movement,
prices, coin premiums, bid/ask spreads or profits.

TREASURE COAST will rely upon your telephonic instructions and orders. It is the practice of the industry
that all purchase and sell orders placed over the telephone are binding contracts and must be honored.
Once you place a purchase or sell order which TREASURE COAST accepts, the parties to this Agreement
have created a binding contract. The parties may revise the contract only upon mutual consent of both
parties.

Your account with TREASURE COAST is self-directed. This means that you are solely responsible for all
transaction decisions for your account. Any reliance upon recommendations or suggestions by an
TREASURE COAST representative or upon any written material in making your decision to enter into a
transaction does not relieve you of your responsibility for that transaction and its outcome. Because you
are solely responsible for your account, it is very important that you understand the type of transaction you
are considering and that any decisions you make are the same as your intentions. Your verbal
authorization to enter a purchase or sale transaction may be recorded to assure both you and TREASURE
COAST of the accuracy of your decision. If you ever believe that a transaction has been entered for your
account that you have not authorized, or that a transaction you entered into has not been executed by
TREASURE COAST, you must immediately notify TREASURE COAST’s Compliance Department by phone at
(800) 982-6105 and immediately confirm such notification in writing to TREASURE COAST's Compliance
Department at 3900 Military Trail Ste 500, JUPITER, FL, 33458.       Do not wait to see if market prices move
advantageously or disadvantageously before notifying TREASURE COAST management.

If you believe that any representative of TREASURE COAST has made a verbal or written representation
that is inconsistent with the terms or risks set forth in this Agreement (e.g., “At its current price, your
metal can only go up in value.”) or is offensive or unprofessional in nature (e.g., high pressure or
unresponsive to requests), notify TREASURE COAST’s Compliance Department immediately. If you fail to
make the required notification by the tenth business day following the date on which the event first
became known to you, you waive all rights to contest such order, matter or omission and your account will
stand, as is, as of the end of such business day.

TREASURE COAST and its representatives earn income based upon the volume and type of transactions
with customers. In the process of selling precious metals to, and buying precious metals from, you, you
should assume that the interests of TREASURE COAST and its representatives conflict with your interests.
You must make the final decision as to whether you wish to enter into any particular transaction and
should keep the foregoing in mind when making that decision. You are solely responsible for all
purchasing, selling and borrowing decisions for your account. This does not, however, limit in any way
TREASURE COAST’s rights under Sections 7 and 11 of this Agreement.

Tax consequences of transactions with TREASURE           COAST    are   your    sole   responsibility,   and    you   are
responsible for any applicable sales, use or VAT tax.

You hereby warrant and represent that you are a sophisticated investor who understands that precious
metals products can be purchased from and sold to competitors of TREASURE COAST and that you have
the alternative of doing business with these TREASURE COAST competitors.




                                                     8                                 9/1/2017          1:34:09PM
        Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 56 of 84


       In times of highly volatile markets, TREASURE COAST’s phone lines may be busy due to the volume of
       incoming and outgoing calls. It is also possible for telephone lines to fail for reasons beyond TREASURE
       COAST’s control. Because of this, you are advised and will be responsible to have alternative methods to
       communicate with TREASURE COAST (e.g., e-mail, courier messenger service, etc.) should it become
       necessary to do so.

       If you have any questions, or need any information, call 1-800-982-6105.

12.    Risk of Decline in Value of Precious Metals. You acknowledge that all risks of decline in the value of
       precious metals held by the Bank are yours and not those of the Bank, TREASURE COAST or WORTH
       GROUP.

13.    Miscellaneous.

13.1   Notices. All communications shall be sent to TREASURE COAST at 3900 Military Trail Ste 500, JUPITER,
       FL, 33458 and to Customer at the address set forth following the signatures to this Agreement or such
       other address subsequently provided to TREASURE COAST by Customer in writing. All communications
       given by TREASURE COAST to Customer by mail shall be effective 48 hours after deposit in the United
       States mail, postage prepaid, or upon receipt, whichever is earlier; if hand delivered, when delivered to
       Customer’s address; if telephonic, at the time of such phone conversation or facsimile transmission; or if
       by e-mail, on the day of transmission.

13.2   Force Majeure. In the event of adverse conditions in the marketplace or other factors beyond the control
       of TREASURE COAST, including, but not limited to, acts of God, national emergencies, adverse
       governmental actions, or suspension of trading of silver, gold, platinum or palladium futures contracts by
       U.S. precious metal exchanges, or the delivery of the precious metals underlying such contracts, or the
       failure or delay of suppliers, the maximum time for delivery of such precious metals may be extended
       indefinitely during the period of such adverse circumstances. TREASURE COAST will not be responsible for
       delays or failures in the transmission, receipt or execution of orders, payments, deliveries or information
       due to the incapacity or failure of computer, transmission or communication facilities which are beyond the
       control of TREASURE COAST.

13.3   Entire Agreement. This Agreement constitutes the entire and whole Agreement between or among its
       parties and is intended as a complete and exclusive statement of the terms of their agreement. This
       Agreement may be amended only upon execution of a subsequent agreement between the
       parties or upon Customer’s failure to object, within 10 days, to modifications contained in
       subsequent     agreements    sent    to   Customer by  TREASURE   COAST.   This   Agreement    shall
       supersede any prior written or oral agreements between or among the parties hereto as well
       as oral representations by any party hereto.

13.4   No Partnership, Joint Venture or Agency. Nothing in this                   Agreement   creates    a   partnership,   joint
       venture or agency relationship between Customer and TREASURE COAST.

13.5   Individual Authority of Customer. Any party signing this Agreement as Customer is authorized to deal
       fully with the account opened hereunder, for purposes of placing orders, receiving funds or precious
       metals or otherwise. Any action taken by any such party shall be binding on all other parties with an
       interest in that account. Each such party shall hold TREASURE COAST harmless for relying hereon. All
       obligations of Customer under this Agreement are joint and several.




                                                                 9                            9/1/2017          1:34:09PM
         Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 57 of 84


13.6    Electronic Recordation. Customer agrees that TREASURE COAST may monitor and may lectronically
        record all or part of any conversation between TREASURE COAST, its employees or agents and Customer
        or Customer’s agents.

13.7    Waiver. Failure to exercise or delay in exercising any right, power or remedy hereunder by TREASURE
        COAST shall not operate as a waiver thereof, nor shall any single or partial exercise of any right, power
          or remedy of TREASURE COAST hereunder preclude any other or future exercise thereof or the
        exercise of any other right, power or remedy.

13.8    Indemnification of Bank and Suppliers. Customer agrees that Bank and TREASURE COAST’s Suppliers
        may act upon any instructions received from TREASURE COAST concerning delivery, transfer of title, sale
        or disposition of precious metals held by Bank or such Suppliers on Customer’s behalf. Customer further
        agrees to indemnify the Bank and TREASURE COAST from any liability to Customer for actions taken by
        Bank and such Suppliers in conformity with such instructions.

13.9    Governing Law. Except as otherwise provided under Section 14 hereof, this Agreement is entered into in
        accordance with and shall be governed by Florida law; provided that, if any Florida law shall dictate that
        the laws of another jurisdiction be applied in any proceeding, such Florida law shall be superseded by this
        paragraph and the remaining laws of Florida shall nonetheless be applied in such proceeding.

13.10   Location of any Dispute Resolution Concerning this Florida Agreement is Florida. You agree
        that for all purposes you have entered into this Agreement and the making of this
        Agreement has occurred in Palm Beach County, Florida, notwithstanding any events that may
        occur outside Palm Beach County, including the manner, timing or location of the delivery of
        receipt of the acceptance of this Agreement by any party hereto. You also agree that the
        following events, among others, occurred in Palm Beach County, Florida: the negotiation of
        this contract will have taken place and have been completed in Palm Beach County, Florida;
        the contract will be executed in Palm Beach County, Florida; TREASURE COAST is located in
        Palm Beach County, Florida; all deposits and payments made by you will be delivered to and
        paid in Palm Beach County, Florida; and the written confirmation of each transaction and all
        statements of account will be generated in and transmitted from Palm Beach County, Florida.

        Customer and TREASURE COAST agree that Palm Beach County, Florida is a mutually and
        reasonably convenient place for any arbitration hearing concerning disputes relating to
        Customer’s transactions with TREASURE COAST or to this Agreement and that all arbitration
        proceedings subject to this Agreement shall occur before the Judicial Arbitration and
        Mediation Society (“JAMS”) in Palm Beach County, Florida.

13.11   Assignment. The provisions of this Agreement shall be continuous and shall inure to the benefit of
        TREASURE COAST, its successors and assigns, and shall be binding upon Customer and/or the estate,
        personal representatives, administrators and successors of Customer. TREASURE COAST may assign its
        rights and delegate its duties as to any or all transactions under this Agreement. Customer may not assert
        against any such transferee any claim or defense Customer has against TREASURE COAST. Customer may
        not delegate or assign any obligations or rights hereunder without the prior written consent of a duly
        authorized officer of TREASURE COAST, and any attempt at such delegation or assignment without such
        consent shall be void.




                                                         10                            9/1/2017      1:34:09PM
              Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 58 of 84


13.12        Severability. In the event that an arbitrator or court determines that any provision of this Agreement is
             unenforceable, such provision shall be unenforceable and the remainder of this Agreement shall remain
             binding upon the parties as if such provision was not contained herein.

13.13        Obligations Due in U.S. Currency. Customer shall pay all obligations owing under this Agreement in               the
             currency of the United States of America.

13.14        Taxpayer I.D. Number. Customer certifies that the Social Security Number, or other Federal Taxpayer
             Identification Number, provided below is correct and that Customer has not been notified by the Internal
             Revenue Service that he, she or it is a “payee under-reporter” under section 3406(a)(1)(c) of the Internal
             Revenue Code.

13.15        Tax Treatment. TREASURE COAST does not offer advice on the tax treatment of purchasing, selling or
             financing the purchase of precious metals. Customer must consult with his, her or its personal tax advisor
             with respect to such matters.

13.16        Cumulative Rights. The rights, powers and remedies given to TREASURE COAST by this Agreement are
             cumulative and not exclusive of any other rights, powers and remedies TREASURE COAST may otherwise
             have. All rights, powers and remedies given to TREASURE COAST by virtue of the Florida Commercial
             Code or any other law of Florida or any other jurisdiction shall also be available to TREASURE COAST. No
             forbearance, failure or delay by TREASURE COAST in exercising any right, power or remedy under this
             Agreement shall be deemed to be a waiver thereof, or of any other right, power or remedy hereunder;
             nor shall any single or partial exercise of any right, power or remedy hereunder   preclude any other or
             further exercise thereof or of any other right, power or remedy hereunder. Each right, power and remedy
             of TREASURE COAST hereunder shall continue in full force and effect until specifically waived in writing by
             TREASURE COAST.

13.17        Joint and Several Obligations. All words used herein in the singular shall be deemed to have been used
             in the plural, and vice versa, as appropriate, and the obligations and undertakings of Customer hereunder
             shall be joint and several. Neither the discharge of any party to this Agreement for any reason nor any
             impairment of TREASURE COAST’s rights, powers or remedies against one party shall affect the liability or
             obligations of any other party hereunder. Customer waives any right to require TREASURE COAST to
             proceed against one party before any other.

14.          Arbitration.

        a.   Arbitration of Claims. The parties agree that any and all disputes, claims or controversies arising out of
             or relating to any transaction between or among them or to the breach, termination, enforcement,
             interpretation, validity or alleged unconscionability of any part of this Agreement shall be subject to and
             governed by the Federal Arbitration Act and shall be submitted to final and binding arbitration before
             JAMS, or its successor, in Palm Beach County, Florida. The parties also agree that this Agreement and the
             transactions entered into pursuant to it are commercial in nature (i.e., for investment) and do not involve
             consumer transactions (i.e., transactions entered into for personal, family or household purposes) under
             JAMS rules, or otherwise.

        b.   Additional Participants in this Agreement to Arbitrate. All shareholders, officers and directors of
             TREASURE COAST, and all employees, representatives, agents and affiliates of TREASURE COAST, past,
             present or future, are beneficiaries of, and participants in, this arbitration agreement. They will have the
             same rights and obligations under this arbitration agreement as the parties, to the extent that these




                                                                    11                               9/1/2017     1:34:09PM
      Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 59 of 84


     arbitration agreement beneficiaries are named as respondents in any dispute, claim or controversy subject
     to or arising from this Agreement, or could have been so named.

c.   Initiation of Arbitration. Any party may commence the arbitration process by filing a written demand
     for arbitration with the JAMS office in Palm Beach County, Florida, with a copy to the other party(ies).

d.   Arbitration Rules and Fees. Except as otherwise provided herein, the arbitration shall be conducted in
     accordance with the provisions of JAMS Comprehensive Arbitration Rules and Procedures in effect at the
     time of Customer’s execution of this Agreement (the “JAMS Rules”). The JAMS Rules shall apply
     regardless of the amount of the claims or cross claims in the proceeding. Discovery may be taken by the
     parties only in the manner prescribed by the JAMS Rules. In the discretion of the arbitrator(s),
     pre-arbitration conferences and hearings may be telephonic.

     You can find the JAMS Rules on JAMS’ Internet web site: www.jamsadr.com. You can also obtain a copy
     of the JAMS Rules and information concerning JAMS’ administrative and arbitrator fees by calling JAMS
     national toll free number at 800-352-5267. Currently, arbitrator fees range from about $350 to $600 per
     hour of service, while some arbitrators charge a per diem fee.. Hearings can be as short as one or two
     days, but could run five days or longer. Each side will also be charged an initial case management fee
     (currently $400).

     You should review the JAMS rules, and pay attention to the arbitration fees which JAMS will charge the
     parties, as further discussed below in Section 14.i. You should also be aware that JAMS’ fees change from
     time to time, and that JAMS’ fee at the time of any dispute may be higher than at the time that you enter
     into this Agreement.

e.   Arbitrators. The parties agree that a single arbitrator shall be selected to adjudicate all disputes unless
     otherwise provided for in this Agreement. The selection and replacement of an arbitrator or arbitrators
     shall be in accordance with the JAMS Rules, except that: (i) each arbitrator shall be a retired judge of
     either the Florida Circuit Court] or a United States District Court located in Florida, and (ii) any party may
     require a panel of three neutral arbitrators.

f.   Decision of the Arbitrator(s). Subject only to a party’s right to a JAMS appeal under Subsection 14.g.
     below, the arbitration shall be final, conclusive and binding on the parties and the award of the
     arbitrator(s) shall be enforceable in any court of competent jurisdiction.

g.   Right to Appeal. A final decision by one arbitrator may be appealed to JAMS by any party. A final
     decision by a three-arbitrator panel is final and may not be appealed. Appeals to JAMS shall be subject to
     the following rules and procedures:

        1.   The appeal panel will consist of three neutral arbitrators selected in the same manner and subject
             to the same requirements as under Subsection 14.e. above.

        2.   The procedure for filing and arguing an appeal is as follows:

             (i)   Any party may appeal a final arbitration award issued by one arbitrator. The appeal must be
                   served, in writing, on JAMS and on the opposing party within 14 calendar days after the
                   award becomes final. The appealing party




                                                                12                               9/1/2017         1:34:09PM
          Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 60 of 84


                           must specify in writing those parts of the award being appealed and must contain a brief
                           statement of the appeal.

               (ii)         Within seven calendar days of the service of the appeal, the opposing party may serve on
                       JAMS and on the opposing party a cross-appeal from any part of the award. The written
                       cross-appeal must specify those parts of the award that the party is cross appealing and
                       must contain a brief statement of the basis for the cross-appeal.

               (iii)      The record on appeal will consist of the stenographic or other record of the arbitration
                    hearing and all exhibits, deposition transcripts and affidavits that the arbitrator has
               accepted into the record. The parties will cooperate with JAMS in compiling the appellate
               record. No evidence not previously accepted by the arbitrator will be considered by the
          appellate arbitrators, unless the basis of the appeal is non-acceptance by the arbitrator of
     certain evidence or unless the appellate arbitrators determine that there is good cause to
     re-open the record pursuant to the applicable JAMS arbitration rules.

               (iv) The parties may elect to rely on the memoranda or briefs previously submitted to the
               arbitrators. In the absence of such election, JAMS will obtain the agreement of the parties
          on a briefing schedule. If no agreement is reached, JAMS will set the briefing schedule.
     Ordinarily, according to JAMS rules, only opening briefs (of no more than 25 double-spaced
     pages) will be allowed. The briefs may be in the form of a letter.

               (v)        The appellate arbitrators will hear oral argument if a party requests such argument. If there
                          is to be oral argument, JAMS will obtain the agreement of the parties on both the date of
                    such argument and the duration, including the allocation of argument time between the
               parties. In the absence of agreement, the appellate arbitrators will set the date and
               duration of the oral argument, including the allocation of time.

     3.        Once a party has filed an appeal, JAMS will no longer consider the arbitration award final.

     4.        The appellate arbitrators will apply the same standard of review that the first level appellate court
          in the jurisdiction would apply to an appeal from the trial court decision, were the dispute being
     heard in state court instead of JAMS. The appellate arbitrators will respect the evidentiary standard                               set
forth in Rule 22(d) of the JAMS Rules. The appellate arbitrators may affirm, reverse or modify                                      an
award.

               The appellate arbitrators may not remand to the original arbitrator, but may re-open the record in
          order to review any evidence that had been improperly excluded by the arbitrator or any evidence
     that is now necessary in light of the appellate arbitrators’ interpretation of the relevant substantive
     law. The appellate arbitrators, absent good cause for an extension, will issue the decision within 21
     calendar days of the date of either oral argument, the receipt of the new evidence or receipt of the
     record and of all briefs, whichever is applicable or later. The appeal panel will make its decision by
     majority vote. The appellate arbitrators’ decision will consist of a concise written explanation unless
     the parties all agree otherwise.

     5.        If a party refuses to participate in the appeal, the appellate arbitrators will maintain jurisdiction over
               the appeal and will consider the appeal as if all parties were




                                                                     13                                   9/1/2017          1:34:09PM
           Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 61 of 84


                 participating, including retaining the authority to modify any award or element of an award that had
                 previously been entered in favor of the non-participating party, assuming the arbitrators believe that
                 the record, after application of the appropriate standard of appeal, justifies such action.

     6.          After the appellate arbitrators have rendered a decision, JAMS will issue the decision by serving
                 copies on the parties. Service will be deemed effective five calendar days after deposit in the U.S.
                 Mail. Upon service of the appellate decision, the award will be final for purposes of judicial review.

h.        Class Actions. The parties agree that all matters related to a purported class action by Customer,
          including, but not limited to, issues of class representation, class certification, class notice and to a
          decision on the merits shall be determined in arbitration before JAMS pursuant to JAMS’ Class Action
          Procedures then in effect, and by an arbitration panel of three arbitrators selected in accordance with the
          provisions of Subsection 14.e. of this Agreement.

i.        Allocation of Costs.

            1.   Basic Arbitration Costs. Each side       (i.e., claimant(s) on the one hand and respondent(s) on the
                 other) agrees that it will share equally in all JAMS administrative and arbitrator costs if only one
                 arbitrator is used. You may petition the arbitrator to attribute all or a portion of your share of the
                 administrative and arbitrator costs to TREASURE COAST, if you attest to and satisfactorily
                 demonstrate that your financial means are insufficient to meet such costs.

                 If any party requires a three arbitrator panel, each side shall share equally in JAMS’ administrative
                 fees, but the party requiring the three arbitrator panel shall pay all arbitrator fees.

            2.   Costs of Appeal. The side appealing an arbitrator’s award shall be responsible for all costs of the
                 appeal, including the fees of the appellate arbitrators. If both sides appeal, all appellate costs shall
                 be split equally between them.

            3.   Class Actions. Notwithstanding the foregoing, if Customer brings a class action, the parties agree
                 that each side will share equally all JAMS administrative and arbitrators’ fees associated with such
                 arbitration.

j.        Available Damages and Remedies. The parties agree that the damages available to any party bringing
          an action under this Agreement shall be limited to any actual contract damages and tort damages incurred
          by the party and proximately caused by and resulting from the other party’s alleged breach. This
          paragraph states the exclusive damage remedies available to the parties; and no party to this Agreement
          shall be entitled to any consequential, punitive or exemplary damages. In all matters, each party shall be
          responsible for his, her or its own attorney’s fees.

          If any party unsuccessfully resists arbitration or enforcement of an arbitration award rendered under this
          Agreement, then all costs, attorneys’ fees, and expenses incurred by the other party or parties in
          connection with any motions compelling arbitration or enforcing the award shall be fully assessed against
          and paid by the unsuccessful party. Likewise, if the party resisting arbitration is successful, then the party
          moving to compel arbitration will pay all the successful resisting party’s costs and attorney’s fees incurred
          with respect to that motion only.




                                                             14                             9/1/2017       1:34:09PM
              Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 62 of 84


      k.    Waiver of Litigation Rights and Jury Trial. By signing this Agreement, each party to this Agreement is
            agreeing to have all claims, disputes and controversies arising out of, or relating to, Customer’s
            transactions with TREASURE COAST or to this Agreement decided by arbitration and is giving up any right
            to have such claims, controversies and disputes determined in a court of law by       a judge or by a jury,
            except that court-ordered injunctive relief may be available as set forth above. By signing this Agreement,
            each party is similarly giving up his, her or its rights to appeal, unless expressly provided for herein. If any
            party refuses to abide by the terms of this Agreement, such party may be compelled to comply with its
            terms.

      l.    Voluntary Agreement; Revocation. Each party’s agreement to arbitrate is voluntary. Customer may
            revoke Customer’s agreement to arbitrate under Section 14 by written notice delivered to TREASURE
            COAST at Treasure Coast Bullion Group, Inc., 3900 Military Trail Ste 500, JUPITER, FL, 33458 within 30
            days of Customer’s first transaction with TREASURE COAST.

15.        Utilizing Other Dealers. If at any time, you wish to sell your precious metals to a person or dealer other
            than TREASURE COAST, TREASURE COAST will, upon your written or verbal request, confirm to such
            person or dealer the quantity and description of the precious metals owned by you and your loan balance
            owing to WORTH GROUP. Upon payment of that loan balance and any applicable delivery charges,
            TREASURE COAST will deliver such precious metals to that person or dealer as authorized in writing by
            you. If such person or dealer wishes to acquire title to precious metals at the Bank, such person or dealer
            must properly execute and submit a Purchase and Sale Agreement to TREASURE COAST. Upon receipt of
            such agreement and subject to any security interest WORTH GROUP may have, TREASURE COAST will
            direct the Bank to transfer title of such precious metals from you to such person or dealer. This service
            offers you the opportunity to sell your precious metals to another buyer during times when TREASURE
            COAST is not making a market or when the price offered by another buyer is more attractive than
            TREASURE COAST’s price.

16.        Notification of Statement Errors: If you think your account statement contains an error, or if you need
            more     information  about    a   transaction on your statement, write TREASURE COAST’s Compliance
            Department, giving the following information: the amount of the suspected error, and a description of the
            error and an explanation of why you believe there is an error. If you need more information, describe the
            item you believe is erroneous. In order for you to preserve your rights, TREASURE COAST must hear from
            you in writing no later than ten (10) days after it sent you the first statement on which the error or
            problem appeared. TREASURE COAST will acknowledge your letter within 30 days, unless it has corrected
            the error by then. Within 90 days, TREASURE COAST will either correct the error or explain why it believes
            the statement is correct. You do not have to pay any amount in question while TREASURE COAST is
            investigating, but you are still obligated to pay the other parts of your statement that are not in question. If
            TREASURE COAST did not make a mistake, you are obligated to pay all amounts charged to your account
            when due.

THE UNDERSIGNED CUSTOMER AFFIRMS HIS, HER OR ITS UNDERSTANDINNG AND
ACKNOWLEDGES THAT:

      a.    I am of legal age and/or legally competent to enter into this Agreement.

      b.    All of my transactions with TREASURE COAST will be for investment or other commercial purposes and
            not for any personal, family or household purposes.

      c.    The purchase of precious metals, especially on credit, involves a high degree of risk and is not suitable for
            all persons. (See Sections 3, 9.3, 11 and 12.)




                                                                     15                        9/1/2017       1:34:09PM
      Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 63 of 84




d.   Required funds must be sent to TREASURE COAST within 24 hours of the transaction and received by
     TREASURE COAST within two business days or such shorter period as may be imposed by TREASURE
     COAST. (See Sec. 7.1)

e.   I will immediately notify TREASURE COAST’s Compliance Department, in writing, if any statement made to
     me by a TREASURE COAST representative is inconsistent with the risks and terms set forth in this
     Agreement.

f.   I will not convey any discretionary authority concerning my account to TREASURE COAST or its
     representatives. This means that I make and that I am solely responsible for all trading decisions for my
     account. If I believe that a transaction has not been authorized by me, or has not been executed by
     TREASURE COAST as I directed, I will immediately notify TREASURE COAST’s Compliance Department. I
     waive all rights to contest such transaction or omission if I fail to make such notification within ten (10)
     business days after such event first becomes known to me. (See Sec. 10.1 and Sec. 16.)

g.   There are numerous factors which affect precious metal prices and it is impossible to forecast
     accurately how or to what degree such factors will affect prices. I understand that I will lose
     money unless the value of the precious metals I purchase or borrow moves sufficiently in
     price to compensate me for commissions, bid/ask spreads, interest and any other applicable
     charges. (See Secs. 9.3, 11 and 12.)

h.   I have determined in my own mind that I am financially, intellectually and emotionally suitable to enter into
     the transactions which are the subject of this Agreement and able to accept the risks and to meet the
     financial commitments being made. (See Sec. 11.)

i.   I understand there are no assurances or guarantees by TREASURE COAST or its representatives as to the
     future value of the precious metals I purchase. (See Sec. 11.)

j.   TREASURE COAST may monitor and electronically record            any   conversations   between    me   or   my   agents
     and TREASURE COAST, its employees or agents. (See Sec. 13.6.)

k.   Transactions subject to this Agreement are not subject to regulation by the Commodity Futures Trading
     Commission or the National Futures Association. TREASURE COAST is not a fiduciary and does not owe its
     customers any fiduciary duty.

l.   In purchases of precious metals on credit, it is possible for me to lose substantially more than the amount
     of the payments or deposits I have made. Borrowing money to acquire precious metals materially
     increases the risk of the investment. (See Secs. 9.3 and 11.)

m. At times, I may be called upon to deposit substantial additional collateral with WORTH GROUP, INC. to
   secure my obligations to WORTH GROUP, INC. It is possible for some or all of the Collateral in my account
   to be foreclosed upon without prior notice to me. (See Sec. 11.)

n.   TREASURE COAST will rely upon instructions and orders given by me over the telephone. It is the practice
     of the industry that such orders and instructions are binding. (See Sec. 11.)




                                                         16                                9/1/2017         1:34:09PM
     Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 64 of 84


o.   In times of highly volatile markets, TREASURE COAST’s phone lines may be busy due to the volume of
     calls. It is also possible for telephone lines to fail for reasons beyond TREASURE COAST’s control.
     Because of this, Customer is advised and will be responsible to have alternative methods to
     communicate with TREASURE COAST (e.g., e-mail, courier messenger service, etc.) should it become
     necessary to do so. (See Sec. 11.)

p.   It is my responsibility to monitor my account and to stay in touch with TREASURE COAST concerning my
     account. I understand that I should not wait to be contacted. (See Sec. 11.) An representations that I will
     be notified or that my collateral will be liquidated, at particular price levels, are not authorized by
     TREASURE COAST and may not be relied upon by Customer. (See Sec. 11.)

q.   If neither the Customer nor its customer is taking physical delivery of precious metals
     purchased without using financing, TREASURE COAST may also cover the purchase with
     offsetting cash forward or other contracts with one or more of its suppliers until physical
     delivery is required. (See Sec. 7.3.)

r.   By signing this Agreement, I authorize TREASURE COAST and its representatives to call me at any
     telephone number and to send e-mails to any e-mail address that I have provided to TREASURE COAST
     concerning matters regarding my account with TREASURE COAST and for promotional purposes. Such
     authorization shall continue until such time as I notify TREASURE COAST in writing of the revocation of
     such authorization or of a change in its terms.

s.   All risks of decline in the value of my precious metals held by the Bank are mine and not those of the
     Bank, TREASURE COAST or WORTH GROUP. (See Sec. 12.)

t.   Customer has carefully read and understands the foregoing. I understand that I am agreeing to
     submit all disputes, claims and controversies arising out of, or relating to, my transactions with
     TREASURE COAST or this Agreement to binding arbitration before JAMS, which is a private dispute
     resolution procedure, as set forth in Section 14 above. I understand that by agreeing thereto, I am also
     agreeing to pay JAMS administrative fees and arbitrators fees according to the terms of Subsection 14.d.
     and to give up my rights to a jury trial of any claims. (See Section 14.k.)



u.   I (We) understand that I (We) may rescind this Agreement within three (3) business days (Saturdays
     included of receiving a signed written confirmation. To cancel, I (We) must contact TREASURE COAST
     office in writing at Treasure Coast Bullion Group, Inc., at 3900 Military Trail Ste 500, JUPITER, FL, 33458.
     I(We) understand that all orders (purchase or sale) placed by me(us) with Treasure Coast Bullion Group,
     Inc., after my(our) initial rescission period has lapsed, are final and therefore are not subject to
     cancellation or modification, unless agreed to in writing by both me and Treasure Coast Bullion Group,
     Inc..




                                                      17                            9/1/2017       1:34:09PM
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 65 of 84


You are not obligated to pay any monies unless you sign this contract and return it to the
commercial telephone seller.

Company TC# ___________
              4455      Salesman TP# _________
                                         25970Salesman Name__________________
                                                                   Matt Kehoe


_________________________________
 Paul Thompson
Customer Name(s) (Print)

X_________________________________
  Paul Thompson                                            XXX-XX-XXXX
                                                              _________________________________
Customer Signature                                        Social Security or other Federal Taxpayer
                                                          Identification Number
      09/01/2017
Date:__________________________



X_________________________________                            _________________________________
Co-Signer Signature                                  Co-Signer Social Security or other Federal
                                                         Taxpayer Identification Number
Date:__________________________
                                                           702-363-1311
                                                          _________________________________
                                                          Home Telephone                   Business Telephone
10401 W. CHARLESTON BLVD. UNIT A-312
_________________________________
Address
                                                          _________________________________
                                                          Cell Telephone
LAS VEGAS, NEVADA, 89135 UNITED STATES
_________________________________
City                       State       Zip                 pst3438@gmail.com
                                                          _________________________________
                                                          Email Address
                                                            X Single Owner
                                                           ____
                                                           ____ Limited Liability Company
                                                           ____ Joint Tenants with Right of Survivorship
  ___________________________________
  Account No.                                              ____ Trustee For (Name of Trust, Pension or
                                                                Profit Sharing Plan)
                                                           [Name:                                                 ]
                                                           ____ Tenants in Common
                                                           ____ Corporation
                                                           ____ Partnership
                                                           ____ Other:                                        .

                                   Treasure Coast Bullion Group, Inc. - For Official Use
                                   Only
                                          Michael Young
                                   By:_________________________________
                                          9/1/2017 1:34:08PM
                                   Date:_______________________________




                                                                 18                                9/1/2017           1:34:09PM
           Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 66 of 84




                                             ADDITIONAL INFORMATION

AML POLICY: To comply with Federal ANTI MONEY LAUNDERING laws, we ask that you provide us at the
time you open your account with a current government-issued photo-bearing identification with current
residential address (e.g., driver’s license, passport, state or national identity card). If you are a corporation,
partnership, limited liability company or trust, we ask that you provide us with a certified copy of your articles
or certificate of incorporation or organization or partnership or trust agreement, as appropriate, and a
certificate of good standing or active status issued by the jurisdiction of formation or incorporation. We also
ask that you complete the attached one page form.

PRIVACY POLICY: Maintaining the privacy of your personal information is of the utmost importance to us. In
order to provide services to you, we must maintain certain information that we collect from account
applications or other forms that you complete, transactions that you conduct and communications with our
affiliates and us. It is our policy not to disclose your personal information to third parties except as permitted
by law or requested by you. We also restrict access to nonpublic personal information to those employees
who need to know that information to provide service to you. You are welcome to contact us at
1-800-982-6105 if you have any questions regarding our Privacy Policy. We reserve the right to revise our
policy and will provide you notice of any revisions.




SENDING FUNDS TO TREASURE COAST:

Make checks or wires payable to Treasure Coast Bullion Group, Inc. for purchases of precious metals. Be
sure to reference your account number and the name of account holder on the back of the check or in the
wire.

Wire to:

Please contact TREASURE COAST directly for wiring instructions.

Mail to:

Treasure Coast Bullion Group, Inc.
3900 Military Trail Ste 500
JUPITER, FL, 33458



                        If you have any questions please contact us at 1-800-982-6105.




                                                                    19                                  9/1/2017     1:34:09PM
                    Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 67 of 84

Treasure Coast Bullion Group, Inc.
3900 Military Trail Ste 500JUPITER, FL, 33458
PHONE NO. 1-800-982-6105; FAX: 1-561-515-2681
                                              Individual Customer Profile
  Personal Information:


  Customer Name:
                                Paul Thompson
                              ________________________________________________________________________________________

                                10401 W. CHARLESTON BLVD. UNIT A-312
  Residential Address: ________________________________________________________________________________________
                           Street [P.O. Box not acceptable]

                                 LAS VEGAS, NEVADA, 89135 UNITED STATES
                           ________________________________________________________________________________________
                              City, State Zip Country

   Check One:        →         X U.S. Citizen
                               ¨                        ¨ Non-Resident Alien                   ¨ Resident Alien

                                                                               Driver’s License No., Passport or
   Nationality:                                                                                        1601604802 ;
                         _____________________________________ Alien I.D. Card: _______________________________________

   Employer’s Name: ________________________________________                  Please provide photocopy or electronic scan of such I.D.

   Position:             ____________________________________                           Marital Status:
                                                                                                                  Married
                                                                                                           __________________________________

   Business Telephone: _________________________________                                Years Employed:    __________________________________

   Cell Phone:            __________________________________
                                                                                                                  702-363-1311
                                                                                        Home Telephone: __________________________________

   Email:
                               pst3438@gmail.com
                         ____________________________________                           Fax Number:        __________________________________

                                03/24/1934                                                                        XXX-XX-XXXX
   Date of Birth:         __________________________________                            Social Security No: __________________________________

    Co-Signer                                                                           Co-Signer
    Date of Birth:        __________________________________                            Social Security No: __________________________________



                             Information for Corporations, Partnerships, Limited Liability Companies & Trusts:

    Name: _________________________________________                                     State of Organization: _________________________________

    Address of Principal Place of Business:            _________________________________________________________
                                                       Street
                                                         ,,
                                                       _________________________________________________________
                                                       City      State     ZiP       Country

        Names of Individual(s) with authority or control over the entity, including the entity:

    1. _____________________________________________________________________________________________

    2. _____________________________________________________________________________________________

    3. _____________________________________________________________________________________________


I hereby warrant that the foregoing answers are true and correct to the best of my knowledge and that I have not
been instructed by anyone to misrepresent any fact herein. TREASURE COAST may rely on the above information in
determining whether to buy or sell precious metals from or to me or to extend me any financing.



Signature: Paul Thompson                                                                Date:         09/01/2017

Signature:                                                                              Date:

                                                                          This document was Electronically Signed on 9/1/2017 1:08:00PM from IP Address 68.104.12.105




                                                                                          20                                         9/1/2017       1:34:09PM
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 68 of 84




                     Exhibit 10
             Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 69 of 84




How to open Loan Account with WORTH

Enclosed you will find the necessary documents to open a loan account with WORTH GROUP, INC.       Please
read it and then sign, complete and return the Account Agreement as instructed below. You may access this
Agreement through the Worth Group, Inc. website.




                                                                              ATTENTION

                                                                              To complete these agreements each
                                                                              borrower must:

                                                                              1.   Sign and complete pages 10 through 14.
A.         Loan, Security and Storage              Agreement.       Be
           sure    to   include    name(s),      address(es),    social       2.   Provide his/her/its Social Security Number
                                                                                   or other Federal Tax ID Number.
           security or tax identification number(s), telephone
           number(s),     e-mail     address(es)      and     indicate
                                                                              3.   Provide a complete Address and e-mail
           account type. Have all parties sign and date.                           address.

B.         Authorization  to  Transfer    Funds.    Allows                    4.   Trust. Partnership, Limited Liability
           excess funds to be transferred from one account                         Company or Corporate Account - must
           you hold with WORTH to another without further                          enclose complete copy of Trust
                                                                                   Agreement, Partnership Agreement,
           authorization.
                                                                                   Limited Liability Company Agreement or
                                                                                   Corporate Resolution.

                                                                              5.   Please sign and complete the Commision
                                                                                   and Administrative Charges and
                                                                                   Customer Profile.



                                                                                     ONLY COMPLETE ACCOUNT DOCUMENTS
                                                                                            WILL BE PROCESSED




     Signing these agreements in no way obligates you to do business with WORTH.

     Return the complete Agreements in the business envelope provided.

     Complete Loan Agreements must be returned to WORTH. Individual signature pages will not be accepted.

     Any deletions from, additions to or cutting or mutilation of any portion of this Agreement will
     render the Agreement unacceptable.




OC 286989824v3                                                            1                                       9/1/2017 1:30:05PM
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 70 of 84
                                                      Loan, Security and Storage Agreement


1.         Parties.      This Agreement is entered into between Worth                       change from time to time. Your failure to make such
           Group, Inc. (“WORTH”) and the borrower(s) (“Borrower” or                         payments as required shall constitute a default; and WORTH
           “you”) signing below.                                                            shall have the right to dispose of all collateral and security
                                                                                            provided by you or on your behalf, as provided in Section 13
2.         Financing.                                                                       hereof, and apply such proceeds against the obligations due
                                                                                            it hereunder, including the Loans. Such right shall be without
2.1        Terms and Conditions.             At your request, WORTH may                     limitation to the value of the collateral and security and any
           extend financing to you from time to time under the terms                        other remedies granted to WORTH by this Agreement or
           of this Agreement. Each such extension of financing by                           otherwise by law.
           Worth to you shall be referred to herein as a “Loan,” and
           all    such   extensions    of   financing    shall be  collectively             Your loan balance     may   be   paid   in   full   by   you   any   time
           referred to herein as the “Loans.” Should WORTH make                             without penalty.
           Loans to you hereunder, you shall execute a promissory
           note     (the   “Promissory    Note”)    in   form  and  substance               Loans for a purchase on your behalf will be debited to your
           satisfactory to WORTH to evidence the Loans. You agree                           loan balance on the day of such purchase. In the event of
           that WORTH is authorized to record in its books and                              any dispute between us regarding the allowable level of
           records the date and amount of the Loans made by                                 interest rates, such dispute shall be submitted to arbitration
           WORTH; provided that the Lender’s failure to record such                         pursuant to Section 35 of this Agreement and if the
           Loans or the amounts paid thereon on its books shall not                         Arbitrator  determines   that the  interest   rates  exceed the
           limit or otherwise affect the obligations of the Borrower                        maximum     allowable  rates, the  Arbitrator   will reduce the
           hereunder or under the Loan Agreement to repay the                               interest rates under this Agreement to the legal maximum
           principal of and interest on the Loans. WORTH shall send                         rates.
           you a Monthly Statement setting forth the amount of the
           Loans then outstanding. The amount of Loans reflected in                         You represent that all Loans and other advances by WORTH
           your Monthly Statement shall be deemed conclusive and                            to you will be used for the purchase of precious metals for
           binding upon you in the absence of manifest error.                               investment or for other commercial purposes and not for
                                                                                            any personal, family or household purposes.


           WORTH will impose interest charges (sometimes referred to                        You hereby waive diligence, presentment, protest, demand
           as    “finance    charges”)   on   the    outstanding   and    unpaid            and notice of every kind and (to the full extent permitted by
           amount      of   each    Loan.   Interest   (finance)  charges    are            law) the right to plead any statute of limitations as a
           calculated by multiplying WORTH’s prevailing periodic daily                      defense to any demand pursuant to this Agreement or in
           interest     percentage     rate    (WORTH’s       annual   interest             connection with any security.
           percentage rate divided by 365) by the outstanding and
           unpaid amount of each Loan and by the number of                         3.       Equity Obligations.           You must keep your obligations to
           applicable days. Interest charges are made to the account                        WORTH at all times fully secured, to the satisfaction of
           on the last day of each calendar month and at such other                         WORTH, and to make additional cash payments on your
           times as there is activity in the account. Activity in the                       account or deposit additional precious metal as security,
           account is any change in the balance of any Loan (increase                       should the value of the security for such obligations at any
           or decrease) or the making of a new Loan. The interest                           time suffer a decline or for any reason be at any time
           rate charged by WORTH will be a variable rate over the                           insufficient to secure such obligations to the satisfaction of
           prime rate, but will not exceed the prime rate by more than                      WORTH in its sole discretion.
           8% per annum. The term “prime rate” means the current
           prime rate as correctly published in the U.S. Edition of the                     Investments        in    precious     metals     involve    a    high
           Wall Street Journal. WORTH may change its interest rate                          degree of risk. The degree of risk is significantly
           at any time.                                                                     increased      when      such    investments      are   made     with
                                                                                            borrowed        funds.     You     should      anticipate     WORTH
           Interest rates in effect are stated by WORTH on your                             calling upon you from time to time to reduce your
           Monthly    Statement  and   in other   documents  used   by                      Loan balance. If you do not meet WORTH’s call with
           WORTH from time to time to notify you of such rates.                             the     designated       payment     amount      and     within   the
           WORTH’s determination of interest rates and calculation of                       time      that      WORTH       specifies      (which      may     be
           interest owed shall be conclusive and binding upon you                           immediately), WORTH may in its sole discretion sell
           absent manifest error. The failure by WORTH to issue a                           the     collateral    pledged    as    security    and    apply   the
           Monthly Statement shall not limit or otherwise affect your                       proceeds to the Loans. WORTH also has the right in
           obligations hereunder to repay the principal of and interest                     its   sole    discretion    to    make    such     a   sale   without
           on the Loans                                                                     making       a     request     that     the     you    reduce     the
                                                                                            outstanding       balance     due     WORTH        or   before    the
           You promise to repay the Loans at WORTH’S                  office in             deadline for you to respond to a request for funds
           Florida on demand, or if no demand, five years             from the              by WORTH. Similarly, WORTH also has the right in
           date of this Agreement, together with interest thereon                           its sole discretion to require you to increase your




      OC 286989824v3                                                                    2                                       9/1/2017 1:30:05PM
                 Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 71 of 84
           collateral securing          your     obligations        to    WORTH           to             are held for you by the Bank, including any or all Collateral.
           be inadequate.                                                                                By executing this Agreement, you consent to any such
                                                                                                         assignment.      You     also     acknowledge        and     agree     that,
           In times of highly volatile markets, WORTH phone lines may                                    notwithstanding     any    such      assignment,     the    Collateral   will
           be busy due to the volume of incoming and outgoing calls.                                     continue to be held for you by the Bank or by such other
           It is also possible for telephone lines to fail for reasons                                   depository designated by the Assignee, in each case subject
           beyond WORTH’s control. Because of this, you are advised                                      to the security interest granted pursuant to this Section 6.
           and will be responsible to have alternative methods to                                        Upon    the    payment     of    all    outstanding    Indebtedness,     you
           communicate with WORTH (e.g., e-mail, courier messenger                                       shall   have    the    right    to     transfer    any    assets    formerly
           service, etc.) should it become necessary to do so.                                           constituting    Collateral    from      the     Bank    or    such     other
                                                                                                         depository designated by the Assignee to any depository of
                                                                                                         your choosing pursuant to the instruction letter you have
                                                                                                         executed in connection herewith.
4.         Payment. You may make payments to WORTH by cashier’
           s check drawn on a commercial bank, personal check or
                                                                                                         You hereby acknowledge that WORTH and/or the Bank hold
           bank wire. WORTH, however, reserves the right to require
                                                                                                         the    Collateral  for    purposes  of  perfection    by   possession,
           you to pay only by bank wire. WORTH will deem payments
                                                                                                         including under Section 9-313 of the Uniform Commercial
           which are not bank wires to be “hold funds” for 12 business
                                                                                                         Code. Nevertheless, you hereby authorize WORTH and any
           days after receipt by WORTH. WORTH may reduce the 12
                                                                                                         successor thereof, including any and all assignees, to file
           day holding period for checks upon receipt of a written
                                                                                                         such     financing   statements,   amended    financing   statements,
           guarantee   of   payment  from  the   issuing   bank.  You
                                                                                                         security    agreements,    notices  of   lien   and    other   similar
           acknowledge that WORTH will credit received funds to your
                                                                                                         documents as may be necessary or desirable to perfect or
           account at 5:00 p.m., East Coast Time, on the day of
                                                                                                         maintain the perfection by filing of the security interest
           receipt.
                                                                                                         granted herein.

                                                                                                         If you are an individual, you hereby represent and warrant
5.         Collection Costs.           You promise to pay all costs                       of
                                                                                                         that the address reflected on the Individual Borrower Profile
           collection, including reasonable attorneys’ fees, incurred                     in
                                                                                                         attached hereto is your principal residence and agree to
           the collection of amounts due under this Agreement.
                                                                                                         update such information upon any change. If you are a
                                                                                                         registered   organization,    you    hereby   represent  and   warrant
6.         Security Interest.
                                                                                                         that your state of organization and address of principal
                                                                                                         place    of   business     on    the    Information   of  Corporations,
6.1        The   Bank.      On    all    transactions    financed    pursuant      to    this
                                                                                                         Partnerships, Limited Liability Companies & Trusts attached
           Agreement,      your   purchases   of   precious    metals    will  be                        hereto is true and correct and you further agree to update
           delivered to a depository (referred to herein as the “Bank”)                                  such information upon any change. You agree to provide
           to be held for you, subject to the security interest granted                                  such other information as may be necessary or desirable to
           by you in Section 6.2 below.        The Bank shall be selected by                             perfect or maintain the perfection of the security interest
           WORTH from time to time.              By effecting any transaction                            granted herein by filing.
           pursuant to this Agreement, you also select the Bank to be
           your    depository   for   the   purpose   of    (a)   receiving   any
           delivery of precious metals and (b) holding such precious                            7.       WORTH Rights and Remedies.        Upon default under this
           metals on your behalf, in each case subject to Section 6.2.                                   Agreement, WORTH shall have, in addition to all other rights
           Any precious metals you purchase in connection with this                                      and remedies conferred on WORTH hereby, all rights and
           Agreement shall be delivered to the Bank within 28 days of                                    remedies of a secured party under the Florida Uniform
           their purchase.                                                                               Commercial Code.

6.2        Security   Interest.         As   security   for   the   satisfaction    of    all   8.       Acceleration      Upon    Default.        Upon   default       under this
           your obligations to WORTH now or hereafter existing (the                                      Agreement, WORTH may, at its election, declare                 any or all
           “Indebtedness”), you hereby grant to WORTH a security                                         of your obligations immediately due and payable.
           interest in:       (a) all precious metals belonging to you and
           held for you by WORTH or the Bank; (b) all precious metals                           9.       Risk of Decline in Value of Precious Metals.              You
           or contractual rights in which you have an interest which                                     acknowledge that all risks of decline in the value of precious
           shall hereafter be delivered to or come into the possession,                                  metals held by the Bank are yours and not those of Bank or
           custody or control of the Bank or WORTH in any manner or                                      WORTH.
           for any purpose (the assets described in clause (a) and
           clause (b) of this Section 6 is referred to herein as the                            10.      Service/Storage       Charges.         A     monthly    service/storage
           “Metal Collateral”); (c) all cash deposited with WORTH by or                                  charge will be imposed on your account at the close of
           for you; and (d) all your accounts and debts with WORTH                                       business on the last day of each month based on the units
           or the Bank.         Bank may hold or transfer such property (the                             of precious metals in your account at the Bank that are
           assets described in clause (a) through Clause (d) of this                                     designated for delivery to or stored by Bank at such time.
           Section 6, including, without limitation, the Metal Collateral,                               The     unit    charges    are    applicable   as    of    month-end,
           are collectively referred to as, the “Collateral”) to any                                     irrespective of the number of days the precious metals are
           facility within its control.         WORTH may assign to one of                               held in your account.        WORTH reserves the right to change
           more      of   its    suppliers   or   financing sources  (each an                            prospectively at any time and at its sole discretion any of its
           “Assignee”) any or all of your obligations to WORTH and all                                   service/storage fees.       Current service and storage charges
           security interests and other rights WORTH may have in any                                     are available upon your request.




      OC 286989824v3                                                                                 3                                           9/1/2017 1:30:05PM
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 72 of 84
11.        Protection of Security Interest.          You hereby authorize                          of any or all Collateral so sold, whether at public or
           WORTH to take any actions it believes necessary to protect                              private sale, and hold the same thereafter in its own right
           or preserve its security interest in the Collateral.   WORTH                            free from any claim of yours or right of redemption.                      In
           may file this Agreement and such other documents as                                     such     circumstances,     WORTH       is    also    entitled     to   take
           WORTH may deem appropriate, which you agree to provide                                  possession and control of any proceeds resulting from the
           upon WORTH’s request, with the appropriate authorities as                               sale or other disposition of any of the Collateral.                      You
           necessary to perfect WORTH’s security interest under this                               hereby      appoint     WORTH     your      Attorney-in-Fact     to    make
           Agreement.       Until the Indebtedness is repaid in full, you                          any transfer of title of the Collateral permitted by this
           shall not sell, encumber or otherwise transfer any interest                             Agreement and to deliver all instruments to accomplish
           in the Collateral or permit to exist any encumbrance of any                             such transfer.        The Bank may act upon instructions from
           kind on the Collateral other than other than WORTH’s or                                 WORTH concerning the sale or other disposition of the
           the Bank’s security interest.                                                           Collateral.      You shall indemnify Bank from any liability to
                                                                                                   you for actions taken by the Bank in conformity with such
12.        Attorneys’ Fees.         All advances and expenses, including                           instructions.         You    agree     that     the     precious      metals
           reasonable    attorneys’    fees,  which    WORTH   incurs  in                          comprising the Collateral may decline or increase speedily
           exercising any right, power or remedy conferred by this                                 in value and are of the type customarily sold on a
           Agreement or in its enforcement, shall become a part of the                             recognized market and that WORTH may treat and deal
           Indebtedness    and   shall    be paid   to   WORTH    by  you                          with    such      precious   metals    in     any    fashion    it    deems
           immediately upon demand.                                                                appropriate,      in   its  absolute     discretion,   to    preserve     its
                                                                                                   security     interest    in such     precious     metals.       Any     sale
13.        Events of Default and Foreclosure.                      At the option of                hereunder may be conducted by any officer or agent of
           WORTH and without necessity of demand or notice, all or                                 WORTH.
           any part of the Indebtedness shall immediately become due
           and payable upon the happening of any of the following                                  15.        Waiver.     You hereby waive any right to require
           events (“Events of Default”): (a) your failure to meet or                               WORTH to (a) proceed against any particular person, (b)
           perform any of the terms or provisions of this Agreement                                proceed against or exhaust any part of the Collateral, or
           (including, without limitation, a default in payment of any                             (c) pursue any other remedy in WORTH’s power prior to
           Loan      (including,       without      limitation,     interest    charges            or as a condition of proceeding against you or against any
           thereon) or any indebtedness to WORTH when due); (b)                                    part of the Collateral.         You further waive any defense
           your equity in the Collateral falls below WORTH’s prevailing                            arising by reason of any disability or other defense you or
           equity call level; or (c) WORTH determines at any time and                              any other person may have.            Until all Indebtedness shall
           in    WORTH’s        sole    discretion     that   your     Indebtedness     is         have been paid or otherwise satisfied in full, you shall
           insufficiently secured. In the event of an Event of                                     have no right of subrogation and you waive any benefit
           Default, WORTH shall have the right, but not the                                        and/or any right to participate in any Collateral or security
           obligation, to foreclose upon all or any part of the                                    whatsoever now or hereafter held by WORTH.                        You
           Collateral.       Foreclosure        may       be     effected      at    any           authorize WORTH without notice or demand and without
           time of the day or night, on regular business days                                      affecting your liability hereunder or on the Indebtedness
           or otherwise, without prior notice, even though: (1)                                    to:     (a) change the time for payment or otherwise change
           WORTH         has      not    made        a    demand        for   additional           the terms of the Indebtedness, or any part thereof,
           security       or     repayment;        (2)      such     a      demand     is          including the rate of interest thereon; (b) take and hold
           outstanding and has not yet been met; or (3) your                                       security, other than the Collateral, for the payment of the
           equity       in     the     Collateral       has     subsequently       risen           Indebtedness       or   any    part    thereof,     and     exchange,
           above      WORTH’s          minimum        permissible      level   due    to           enforce, waive and release the Collateral, or any part
           an     increase       in    the    value      of   the     Collateral.   You            thereof,    or    any   such   security,    and    (c)   release   or
           agree      to     independently        monitor      the    world     markets            substitute Borrower, or any endorser or guarantor of the
           in all precious metals which you hold and to closely                                    Indebtedness, or any part thereof.            No failure to exercise
           monitor your equity in the Collateral to reduce the                                     or    delay    in   exercising  any    right,   power    or    remedy
           likelihood        of      foreclosure.        You     acknowledge         the           hereunder by WORTH shall not operate as a waiver
           increased risk of foreclosure if you fail to monitor                                    thereof, nor shall any single or partial exercise of any
           your equity. WORTH reserves the right to change                                         right, power or remedy of WORTH hereunder preclude
           its equity call level at its sole discretion and at any
           time.                                                                                   any other or future exercise thereof               or   the    exercise   of
                                                                                                   any other right, power or remedy of WORTH.


14.        Rights and Remedies.           In the event of your failure to                    16.   Release of Collateral.              WORTH        may  at any time
           satisfy any Indebtedness when due, or upon the happening                                release all or part of the Collateral to any Borrower
           of any Event of Default as previously specified, or upon                                hereunder.      WORTH shall be discharged from any liability
           demand by any Bank, WORTH may, at any time, at its                                      to any other Borrower for the Collateral so released.
           election, apply, set off, collect or sell, in one or more sales,
           with     or   without   any     previous   demands,   notice  or                  17.   Deficiency          of     Collateral;     Recourse     Against
           advertisement, the whole or any part of the Collateral, in                              Separate Property.            Each Borrower shall be jointly and
           such order as WORTH may elect.            Any such sale may be                          severally liable to WORTH for any deficiency remaining
           made either at public or private sale at WORTH’s place of                               after the Collateral is exhausted and expressly agrees
           business or elsewhere, either for cash or upon credit or for                            that recourse may be had against his or her separate
           future delivery, at such price as WORTH may deem fair.                                  property for all of the Indebtedness.
           WORTH or WORTH may be a bidder on or the purchaser




      OC 286989824v3                                                                           4                                             9/1/2017 1:30:05PM
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 73 of 84
18.         Assignment. The provisions of this Agreement shall be                                 trading activity arising prior to the date hereof.     If any of
            continuous and shall inure to the benefit of WORTH, its                               WORTH or the Bank, as the case may be, provides you with
            successors and assigns, and shall be binding upon you                                 notice of any Losses subject to this Section, you shall
            and/or        your     estate,       personal        representatives,                 promptly assume and conduct the defense of any claims
            administrators    and    successors.       WORTH        may     assign    its         related to such Losses; provided that (1) any counsel shall
            rights and delegate its duties as to any or all transactions                          be acceptable to the indemnified parties and (2) you shall
            under this Agreement.          Upon transfer of all or any part of                    not enter into any settlement or judgment in respect of such
            the     Indebtedness,     WORTH       may      transfer     its     security          Losses without the consent of the indemnified parties.
            interest in all or any part of the Collateral and shall be fully
            discharged from all liability with respect to the Collateral so                 21.   Severability.         In the event that an arbitrator or court
            transferred, and the transferee shall be vested with all the                          determines       that    any     provision     of    this   Agreement   is
            rights    and    powers     of     WORTH     with     respect     to   such           unenforceable,      such    provision    shall    be    unenforceable and
            Collateral.    You may not assert against any such transferee                         the remainder of this Agreement shall remain binding upon
            any claim or defense you have against WORTH.                         WORTH            the parties as if such provision was not contained herein.
            may, at any time, without notice to you, assign all or any
            part of its rights and privileges under this Agreement to                       22.   Obligations Due in U.S. Currency.                All obligations owing
            another party (“Lender”) in exchange for financing.                  In the           under this Agreement shall be paid in            the currency of the
            event     WORTH      assigns     its  security    interest    under     this          United States of America.
            Agreement in the Collateral to Lender, you agree that
            Lender may, at any time, at its election and sole discretion,                   23.   Taxpayer I.D. Number.           You    certify  that  the    Social
            without notice or demand to any Borrower sell, apply, set                             Security   Number,     or other Federal    Taxpayer  Identification
            off or otherwise liquidate the Collateral.            You further agree               Number, provided below is correct and that you have not
            to hold Lender harmless from any claims asserted by you                               been notified by the Internal Revenue Service that you are
            arising out of any such sale, liquidation or set off of the                           a “payee under-reporter” under section 3406(a)(1)(c) of the
            Collateral by Lender.        You may not delegate or assign any                       Internal Revenue Code.
            obligations or rights hereunder without the prior written
            consent of a duly authorized officer of WORTH, and any                          24.   Tax Treatment.          WORTH does not offer advice on the tax
            attempt     at   such    delegation   or    assignment     without     such           treatment of purchasing, selling or financing the purchase of
            consent shall be void.                                                                precious metals.        You must consult with your personal tax
                                                                                                  advisor with respect to such matters.
19.         Entire    Agreement.            This   Agreement    constitutes   the
            entire and whole Agreement between or among its parties                         25.   Continuing Agreement.         This is a continuing agreement
            and is intended as a complete and exclusive statement of                              and all the rights, powers, and remedies hereunder shall
            the terms of their agreement.              This Agreement may be                      apply to all of your past, present and future indebtedness
            amended only upon execution of a subsequent agreement                                 to WORTH.         This Agreement may be revoked only upon
            between the parties or upon Borrower’s failure to object,                             written notice to WORTH given by each Borrower signing
            within 10 days, to modifications contained in subsequent                              this Agreement and then only if at that time there is no
            agreements sent to Borrower by WORTH.                This Agreement                   Indebtedness outstanding.
            shall   supersede    any     prior   written   or  oral    agreements
            between or among the parties hereto as well as oral                             26.   Cumulative Rights.        The   rights, powers    and  remedies
            representations by any party hereto.                                                  given to WORTH by this Agreement are cumulative and not
                                                                                                  exclusive of any other rights, powers and remedies WORTH
20.         Indemnification of Bank and Suppliers.                       You agree                may otherwise have.    All rights, powers and remedies given
            that Bank and it suppliers and affiliates may act upon any                            to WORTH by virtue of the Florida Uniform Commercial Code
            instructions    received     from     WORTH       concerning    delivery,             or any other law of Florida or any other jurisdiction shall also
            transfer of title, sale or disposition of precious metals held                        be available to WORTH.     No forbearance, failure or delay by
            by Bank or such suppliers on your behalf.                   You further               WORTH in exercising any right, power or remedy under this
            agree to indemnify the Bank and WORTH from                a n o t h e r               Agreement shall be
            entity, including an individual, partnership or corporation, or
            transferring any Collateral to Worth, WORTH or the Bank                               deemed to be a waiver thereof, or of any other right, power
            from any such entity (each a “Transfer”), you agree to                                or remedy hereunder; nor shall any single or partial exercise
            indemnify, defend and hold harmless WORTH and the Bank,                               of any right, power or remedy hereunder preclude any
            as the case may be, and all of their respective agents for                            other further exercise thereof or of any other right, power
            any     damages,       losses,      liabilities,    penalties,    f i n e s,          or remedy hereunder.             Each right, power and remedy of
            assessments,      charges,      costs,    taxes,    disbursements        or           WORTH hereunder shall continue in full force and effect until
            expenditures    (“Losses”)     to   the    extent   that   such   Losses              specifically waived in writing by WORTH.
            relate to, arise out of or result from (a) any such Transfer,
            (b) any action or omission taken by you (or not taken by                        27.   Joint and Several Obligations.              All words used herein in
            you) or any of your agents on or before the date of this                              the singular shall be deemed to have been used in the
            Agreement in connection with or related to any previous                               plural, and vice versa, as appropriate, and your obligations
            account(s) held in your name or in the name of any of your                            and      undertakings   hereunder    shall    be   joint and several.
            representatives and agents and (c) any other Losses of                                Neither the discharge of any party to this Agreement for
            any kind related to you or your                                                       any reason other than payment or other satisfaction in full
                                                                                                  of all Indebtedness, nor any extension, forbearance,




      OC 286989824v3                                                                         5                                          9/1/2017 1:30:05PM
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 74 of 84
           change     in   the   annual    percentage    interest    rate,   or          Palm    Beach     County, Florida;    all  loans    made  by
           acceptance,   release  or    substitution of   Collateral   or   any          WORTH will be made from and paid in Palm Beach
           impairment of WORTH’s rights, powers or remedies against                      County,    Florida;   and  the     written   confirmation of
           one party shall affect the liability or obligations of any other              each transaction and all statements of account will
           party   hereunder.      Each   Borrower   waives    any    right  to          be generated in and transmitted from Palm Beach
           require WORTH to proceed against one Borrower before                          County, Florida.
           any other.
                                                                                         You     and    WORTH       agree    that    Palm   Beach     County,
28.        No Partnership, Joint Venture or Agency.                 Nothing   in         Florida    is    a    mutually     and     reasonably    convenient
           this  Agreement      creates   a   partnership, joint   venture    or         place     for      any     arbitration     hearing      concerning
           agency relationship between any Borrower and WORTH.                           disputes     relating   to    your    transactions   with    WORTH
                                                                                         or    to    this    Agreement      and      that   all   arbitration
29.        Individual Authority of Borrower.                 Any party signing           proceedings      subject    to   this    Agreement     shall   occur
           this Agreement as Borrower is authorized to deal fully with                   before      the     Judicial     Arbitration     and     Mediation
           any    financing     provided    or    Collateral     hereunder,  for         Society (“JAMS”) in Palm Beach County, Florida.
           purposes    of    receiving   funds      or   precious     metals  or
           otherwise.     Any action taken by any such party shall be              35.   Arbitration.
           binding on all other Borrowers.           Each Borrower shall hold
           WORTH harmless for relying hereon.             All obligations of the         a.             Arbitration of Claims.              The parties agree that
           Borrowers under this Agreement are joint and several.                                        any and all disputes, claims or controversies
                                                                                                        arising out of or relating to any transaction
30.        Electronic   Recordation.          Borrower  agrees   that  WORTH                            between or among them or to the breach,
           may monitor and may electronically record all or part of any                                 termination,          enforcement,           interpretation,
           conversation   between     WORTH,       its employees    or  agents                          validity or alleged unconscionability of any part
           and Borrower or Borrower’s agents.                                                           of    this   Agreement       shall   be     subject    to    and
                                                                                                        governed     by     the     Federal    Arbitration    Act    and
31.        Notices.      All communications shall be sent to WORTH at                                   shall be submitted to final and binding arbitration
           3900 Military Trail, Suite 600, Jupiter, Florida 33458 and to                                before JAMS, or its successor, in Palm Beach
           Borrower at the address set forth following the signatures                                   County, Florida.       The parties also agree that this
           to    this  Agreement   or    such    other address   subsequently                           Agreement      and      the    transactions      entered     into
           provided    to    WORTH    by     Borrower  in   writing.      All                           pursuant to it are commercial in nature (i.e., for
           communications given by WORTH to Borrower by mail shall                                      investment)      and       do    not     involve      consumer
           be effective 48 hours after deposit in the United States                                     transactions    (i.e.,    transactions    entered     into    for
           mail, postage prepaid, or upon receipt, whichever is earlier;                                personal,    family     or    household      purposes)     under
           if hand delivered, when delivered to Borrower’s address; if                                  JAMS rules, or otherwise.
           telephonic, at the time of such phone conversation or
           facsimile transmission; or if by e-mail, on the day of                        b.             Additional      Participants      in    this     Agreement
           transmission.                                                                                to Arbitrate.           All shareholders, officers and
                                                                                                        directors     of     WORTH,       and     all    employees,
33.        Governing     Law.      Except   as   otherwise   provided     under                         representatives,        agents      and      affiliates     of
           Section   35    hereof, this   Agreement   is   entered    into   in                         WORTH,         past,     present      or      future,     are
           accordance with and shall be governed by Florida law;                                        beneficiaries      of,    and    participants       in,   this
           provided that, if any Florida law shall dictate that the laws                                arbitration agreement.        They will have the same
           of another jurisdiction be applied in any proceeding, such                                   rights    and     obligations   under      this    arbitration
           Florida law shall be superseded by this paragraph and the                                    agreement as the parties, to the extent that
           remaining laws of Florida shall nonetheless be applied in                                    these     arbitration    agreement      beneficiaries      are
           such proceeding.                                                                             named as respondents in any dispute, claim or
                                                                                                        controversy     subject    to   or    arising     from    this
34.        Location of any Dispute Resolution Concerning this                                           Agreement, or could have been so named.
           Florida Agreement is Florida.          You agree that for all
           purposes     you     have   entered      into    this    Agreement            c.             Initiation     of Arbitration.    Any  party may
           and the making of this Agreement has occurred in                                             commence the arbitration process by filing a
           Palm     Beach     County,    Florida,     notwithstanding       any                         written demand for arbitration with the nearest
           events that may occur outside Palm Beach County,                                             JAMS office to Miami, Florida, with a copy to the
           including   the     manner,    timing     or   location     of   the                         other party(ies).
           delivery   or     receipt   of    the     acceptance       of   this
           Agreement by any party hereto.                  You also agree                d.             Arbitration   Rules      and  Fees.      Except  as
           that   the    following   events,    among      others,     occurred                         otherwise provided herein, the arbitration shall
           in Palm Beach County, Florida:               the negotiation of                              be conducted in accordance with the provisions
           this contract will have taken place and have been                                            of   JAMS    Comprehensive   Arbitration Rules  and
           completed      in    Palm    Beach      County,      Florida;    the                         Procedures in effect at the time of Borrower’s
           contract   will    be   executed    in    Palm    Beach      County,                         execution of this Agreement (the “JAMS Rules”).
           Florida; WORTH is located in Palm Beach County,                                              The JAMS Rules shall apply
           Florida;    all    deposits     and     payments        made      by
           Borrower will be delivered to and paid in




      OC 286989824v3                                                                 6                                            9/1/2017 1:30:05PM
          Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 75 of 84
                 regardless of the amount of the claims or cross                    2.   The procedure for filing and arguing an appeal is
                 claims in the proceeding.              Discovery may be                 as follows:
                 taken     by   the     parties    only    in   the   manner
                 prescribed by the JAMS Rules.              In the discretion            (i)         Any     party    may    appeal    a   final
                 of    the    arbitrator(s),    pre-arbitration   conferences                        arbitration    award   issued     by   one
                 and hearings may be telephonic.                                                     arbitrator.      The   appeal    must    be
                                                                                                     served, in writing, on JAMS and on
                 You can find the JAMS Rules on JAMS’ Internet                                       the     opposing     party    within    14
                 web site:       www.jamsadr.com.      You can also                                  calendar      days   after    the    award
                 obtain    a   copy    of    the  JAMS     Rules   and                               becomes final.       The appealing party
                 information   concerning   JAMS’  administrative  and                               must specify in writing those parts
                 arbitrator fees by calling JAMS national toll free                                  of the award being appealed and
                 number at 800-352-5267.          Currently, arbitrator                              must contain a brief statement of
                 fees range from about $350 to $600 per hour                                         the appeal.
                 of service while some arbitrators charge a per
                 diem fee.     Hearings can be as short as one or                        (ii)        Within seven calendar days of the
                 two days, but could run five days or longer.                                        service of the appeal, the opposing
                 Each side will also be charged an initial case                                      party may serve on JAMS and on
                 management fee (currently $400).                                                    the    opposing     party    a   cross-appeal
                                                                                                     from any part of the award.              The
                 You should review the JAMS rules, and pay                                           written     cross-appeal      must    specify
                 attention to the arbitration fees which JAMS will                                   those parts of the award that the
                 charge the parties, as further discussed below                                      party is cross appealing and must
                 in Section 35.i.  You should also be aware that                                     contain     a   brief   statement    of   the
                 JAMS’ fees change from time to time, and that                                       basis for the cross-appeal.
                 JAMS’ fee at the time of any dispute may be
                 higher than at the time that you enter into this                        (iii)       The record on appeal will consist of
                 Agreement.                                                                          the stenographic or other record of
                                                                                                     the    arbitration      hearing       and     all
     e.          Arbitrators.        The parties agree that a single                                 exhibits,    deposition      transcripts    and
                 arbitrator   shall    be  selected  to  adjudicate all                              affidavits    that    the      arbitrator    has
                 disputes unless otherwise provided for in this                                      accepted     into    the     record.        The
                 Agreement.         The selection and replacement of                                 parties will cooperate with JAMS in
                 an     arbitrator     or arbitrators   shall   be  in                               compiling the appellate record.               No
                 accordance with the JAMS Rules, except that:                                        evidence not previously accepted by
                 (i) each arbitrator shall be a retired judge of                                     the arbitrator will be considered by
                 either the Florida Circuit Court or a United                                        the appellate arbitrators, unless the
                 States District Court located in Florida, and (ii)                                  basis        of     the         appeal        is
                 any party may require a panel of three neutral                                      non-acceptance by the arbitrator of
                 arbitrators.                                                                        certain     evidence       or     unless     the
                                                                                                     appellate    arbitrators      determine     that
     f.          Decision of the Arbitrator(s).           Subject only                               there is good cause to re-open the
                 to a party’s right to a JAMS appeal under                                           record     pursuant     to     the    applicable
                 Subsection 35.g below, the arbitration shall be                                     JAMS arbitration rules.
                 final, conclusive and binding on the parties and
                 the     award    of  the   arbitrator(s)   shall  be                    (iv)        The parties may elect to rely on the
                 enforceable      in  any   court     of    competent                                memoranda          or    briefs    previously
                 jurisdiction.                                                                       submitted to the arbitrators.          In the
                                                                                                     absence of such election, JAMS will
     g.          Right to Appeal.             A final decision by one                                obtain the agreement of the parties
                 arbitrator may be appealed to JAMS by any                                           on    a    briefing    schedule.       If   no
                 party.        A final decision by a three-arbitrator                                agreement is reached, JAMS will set
                 panel     is    final  and    may    not   be   appealed.                           the    briefing     schedule.       Ordinarily,
                 Appeals      to    JAMS    shall  be    subject  to   the                           according       to    JAMS      rules,    only
                 following rules and procedures:                                                     opening briefs (of no more than 25
                                                                                                     double-spaced          pages)       will   be
     1.          The appeal panel will consist of three neutral                                      allowed.      The briefs may be in the
                 arbitrators selected in the same manner and                                         form of a letter.
                 subject to the same requirements as under
                 Subsection 35.e. above.                                                 (v)         The     appellate arbitrators   will hear
                                                                                                     oral argument if a party requests
                                                                                                     such argument.       If there is to be
                                                                                                     oral argument, JAMS will obtain




OC 286989824v3                                                                  7                              9/1/2017 1:30:05PM
           Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 76 of 84
                                 the agreement of the parties on                                       Borrower, including, but not limited to, issues
                                 both the date of such argument                                        of   class    representation,   class    certification,
                                 and     the     duration,     including     the                       class notice and to a decision on the merits
                                 allocation        of    argument          time                        shall be determined in arbitration before JAMS
                                 between      the     parties.         In    the                       pursuant    to   JAMS’    Class   Action   Procedures
                                 absence         of     agreement,          the                        then in effect, and by an arbitration panel of
                                 appellate    arbitrators     will    set    the                       three arbitrators selected in accordance with
                                 date     and     duration     of    the    oral                       the   provisions   of   Subsection    35.e    of    this
                                 argument,      including    the      allocation                       Agreement.
                                 of time.
                                                                                           i.          Allocation of Costs.
      3.         Once a party has filed an appeal, JAMS will no
                 longer consider the arbitration award final.                              1.          Basic Arbitration Costs.              Each     side     (i.e.,
                                                                                                       claimant(s)         on      the    one      hand         and
      4.         The appellate arbitrators will apply the same                                         respondent(s) on the other) agrees that it will
                 standard of review that the first level appellate                                     share equally in all JAMS administrative and
                 court in the jurisdiction would apply to an                                           arbitrator costs if only one arbitrator is used.
                 appeal from the trial court decision, were the                                        You may petition the arbitrator to attribute all
                 dispute being heard in state court instead of                                         or     a     portion     of   your     share       of     the
                 JAMS.      The appellate arbitrators will respect the                                 administrative and arbitrator costs to WORTH,
                 evidentiary standard set forth in Rule 22(d) of                                       if you attest to and satisfactorily demonstrate
                 the JAMS Rules.          The appellate arbitrators may                                that your financial means are insufficient to
                 affirm, reverse or modify an award.                                                   meet such costs.
                                                                                                       If any party requires a three arbitrator, panel
                 The appellate arbitrators may not remand to                                           each      side    shall    share    equally     in     JAMS’
                 the    original     arbitrator,    but    may     re-open      the                    administrative     fees,    but   the    party      requiring
                 record in order to review any evidence that had                                       the     three     arbitrator    panel   shall      pay     all
                 been improperly excluded by the arbitrator or                                         arbitrator fees.
                 any evidence that is now necessary in light of
                 the    appellate      arbitrators’    interpretation     of     the       2.          Costs of Appeal.         The side appealing an
                 relevant      substantive        law.          The      appellate                     arbitrator’s award shall be responsible for all
                 arbitrators,        absent       good       cause       for      an                   costs of the appeal, including the fees of the
                 extension,     will    issue    the      decision    within      21                   appellate arbitrators.  If both sides appeal, all
                 calendar     days      of    the     date     of   either      oral                   appellate costs shall be split equally between
                 argument, the receipt of the new evidence or                                          them.
                 receipt     of    the      record     and     of    all     briefs,
                 whichever is applicable or later.                  The appeal             3.          Class Actions.       Notwithstanding the foregoing,
                 panel will make its decision by majority vote.                                        if Borrower brings a class action, the parties
                 The appellate arbitrators’ decision will consist of                                   agree that each side will share equally all
                 a concise written explanation unless the parties                                      JAMS     administrative       and  arbitrators’ fees
                 all agree otherwise.                                                                  associated with such arbitration.

      5.         If a party refuses to participate in the appeal,                          j.          Available Damages and Remedies.                      The
                 the appellate arbitrators will maintain jurisdiction                                  parties agree that the damages available to
                 over the appeal and will consider the appeal as                                       any    party     bringing   an    action    under    this
                 if   all   parties    were       participating,   including                           Agreement      shall    be  limited    to   any    actual
                 retaining the authority to modify any award or                                        contract damages and tort damages incurred
                 element of an award that had previously been                                          by the party and proximately caused by and
                 entered in favor of the non-participating party,                                      resulting    from      the   other    party’s    alleged
                 assuming     the     arbitrators      believe   that    the                           breach.      This paragraph states the exclusive
                 record,   after    application      of    the   appropriate                           damage remedies available to the parties; and
                 standard of appeal, justifies such action.                                            no party to this Agreement shall be entitled to
                                                                                                       any     consequential,     punitive     or    exemplary
      6.         After the appellate arbitrators have rendered a                                       damages. In all matters, each party shall be
                 decision, JAMS will issue the decision by serving
                 copies on the parties.     Service will be deemed                                     responsible   for   his,    her   or   its   own   attorney’s
                 effective five calendar days after deposit in the                                     fees.
                 U.S.     Mail.   Upon   service   of  the  appellate
                 decision, the award will be final for purposes of                         If    any      party    unsuccessfully resists arbitration or
                 judicial review.                                                          enforcement of an arbitration award rendered under this
                                                                                           Agreement, then all costs, attorneys’ fees, and expenses
      h.         Class Actions.          The parties agree               that    all       incurred by the other party or parties in connection with
                 matters related to a purported class action by                            any motions compelling arbitration or enforcing the award
                                                                                           shall be fully assessed against and




OC 286989824v3                                                                         8                                          9/1/2017 1:30:05PM
                 Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 77 of 84
                        paid by the unsuccessful party.    Likewise, if      the       b.             All of my transactions with WORTH will be for
                        party    resisting arbitration is successful,      then                       investment or other commercial purposes and
                        the party moving to compel arbitration will          pay                      not    for any  personal,  family or household
                        all the successful resisting party’s costs          and                       purposes.
                        attorney’s fees incurred with respect to            that
                        motion only.                                                   c.             The purchase of precious metals, especially on
                                                                                                      credit, involves a high degree of risk and is not
            k.          Waiver       of    Litigation     Rights    and     Jury                      suitable for all persons.        (See your account
                        Trial.     By signing this Agreement, each party to                           agreement       with     your retailer for further
                        this Agreement is agreeing to have all claims,                                explanations of these risks.)
                        disputes and controversies arising out of, or
                        relating     to,     Borrower’s     transactions    with       d.             I will immediately notify WORTH’s Compliance
                        WORTH       or    to    this   Agreement    decided   by                      Department, in writing, if any statement made
                        arbitration and is giving up any right to have                                to    me     by   a   WORTH     Representative  is
                        such      claims,     controversies     and     disputes                      inconsistent with the risks and terms set forth in
                        determined in a court of law by a judge or by a                               this    Agreement     or    the  Worth     Account
                        jury, except that court-ordered injunctive relief                             Agreement.
                        may be available as set forth above.          By signing
                        this Agreement, each party is similarly giving up              e.             There are numerous factors which affect
                        his, her or its rights to appeal, unless expressly                            precious           metal       prices       and      it  is
                        provided for herein.         If any party refuses to                          impossible to forecast accurately how or
                        abide by the terms of this Agreement, such                                    to what degree such factors will affect
                        party may be compelled to comply with its                                     prices.         I understand that I will lose
                        terms.                                                                        money unless the value of the precious
                                                                                                      metals       I      purchase       or     borrow      moves
            l.          Voluntary       Agreement;        Revocation.      Each                       sufficiently       in    price     to    compensate     me
                        party’s   agreement        to   arbitrate  is voluntary.                      for       commissions,             bid/ask         spreads,
                        Borrower may revoke Borrower’s agreement to                                   interest          and      any       other      applicable
                        arbitrate under Section 35 by written notice                                  charges.          (See your account agreement with
                        delivered to WORTH at 3900 Military Trail, Suite                              your     retailer    for   further    explanations   of the
                        600, Jupiter, Florida 33458 within 30 days of                                 calculation of your breakeven point.)
                        Borrower’s first transaction with WORTH.
                                                                                       f.             I have determined in my own mind that I am
36.         Notification of Statement Errors:          If you think your                              financially,     intellectually    and   emotionally
            account statement contains an error, or if you need more                                  suitable to enter into the transactions which are
            information about a transaction on your statement, write                                  the subject of this Agreement and able to
            WORTH’s      Compliance   Department,   giving    the   following                         accept the risks and to meet the financial
            information:    the amount of the suspected error, and a                                  commitments being made.            (See your account
            description of the error and an explanation of why you                                    agreement       with     your  retailer for  further
            believe there is an error.      If you need more information,                             explanations of these risks.)
            describe the item you believe is erroneous.         In order for
            you to preserve your rights, WORTH must hear from you in                   g.             I   understand   there  are    no    assurances     or
            writing no later than ten (10) days after it sent you the first                           guarantees    by  WORTH     or   its   representatives
            statement    on   which    the  error  or    problem   appeared.                          as to the future value of the precious metals I
            WORTH will acknowledge your letter within 30 days, unless                                 am financing.
            it has corrected the error by then.    Within 90 days, WORTH
            will either correct the error or explain why it believes the               h.             WORTH may monitor and electronically                record
            statement is correct.   You do not have to pay any amount                                 any conversations between me or my                  agents
            in question while WORTH is investigating, but you are still                               and WORTH, its employees or agents.
            obligated to pay the other parts of your statement that are
            not in question.      While WORTH investigates your question,              i.             Transactions subject to this Agreement are not
            it will continue to charge your account for the amount in                                 subject to regulation by the Commodity Futures
            question, including finance charges, but it will not take                                 Trading    Commission     or    the    National Futures
            action to collect the amount in question.       If WORTH finds                            Association.      WORTH is not a fiduciary and
            that it has made a mistake on your statement, you will not                                does not owe its borrowers any fiduciary duty.
            have to pay any interest charges relative to the questioned
            amount.      If WORTH did not make a mistake, you are                      j. Financing     the ownership of precious metals makes it
            obligated to pay all amounts charged to your account when                                 possible for me to lose substantially more than
            due.                                                                                      the amount of the payments or deposits I have
                                                                                                      made for those metals.        Borrowing money to
THE UNDERSIGNED AFFIRMS MY OR ITS UNDERSTANDING AND                                                   acquire    or   hold precious    metals  materially
ACKNOWLEDGES THAT:                                                                                    increases the risk of the investment.   (See Sec.
          a.         I am of legal age and/or legally competent               to                      3 and your account
                     enter into this Agreement.




      OC 286989824v3                                                               9                                          9/1/2017 1:30:05PM
           Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 78 of 84

                 agreement      with      your    retailer      for   further               q.           I must maintain equity in my account at or
                 explanations of these risks.)                                                           above the allowable minimum.           I anticipate
                                                                                                         being called upon by WORTH to restore equity
      k.         At times, I may be called upon to deposit                                               in my account.       If I do not meet an equity call
                 substantial additional collateral with WORTH to                                         within the time required, WORTH may foreclose
                 secure my obligations to WORTH.       It is possible                                    upon the collateral which I have pledged as
                 for some or all of the Collateral in my account                                         security. (See Secs. 3, 13 and 14.)
                 to be foreclosed upon without prior notice.
                 (See Sec. 3.)                                                              r.           All risks of decline in the value of my precious
                                                                                                         metals held by the Bank are mine and not those
      l.         WORTH will rely upon            instructions    and orders                              of Bank or WORTH. (See Sec. 9.)
                 given by me over the            telephone.       It is the
                 practice of the industry         that such      orders and                 s.           WORTH and its employees are                not    your   agents
                 instructions are binding.                                                               and owe no fiduciary duty to you.


      m.         In times of highly volatile markets, WORTH                                 t.           I   am     solely    responsible for  all   transaction
                 phone lines may be busy due to the volume of                                            decisions for my account.          Any reliance upon
                 calls.   It is also possible for telephone lines to                                     recommendations or suggestions by a WORTH
                 fail   for   reasons    beyond      WORTH’s   control.                                  representative or upon any written material in
                 Because of this, I am advised and will be                                               making my decision to enter into a transaction
                 responsible    to   have    alternative  methods   to                                   does not relieve me of my responsibility for that
                 communicate with WORTH (e.g., e-mail, courier                                           transaction and its outcome.
                 messenger     service,   etc.)    should  it  become
                 necessary to do so. (See Sec. 3.)                                          u.           If at any time the equity in my account falls
                                                                                                         below    WORTH’s  minimum     permissible   level,
      n.         It is my responsibility to monitor my account                                           WORTH has the right, but not the obligation, to
                 and to stay in touch with WORTH concerning                                              foreclose upon my collateral without prior notice
                 my account.   Do not wait to be contacted.                                              even if an equity call is in effect.    (See Sec.
                 (See Sec. 3.)                                                                           13.)


      o.         Any representations that I will be notified or                             v.           I    have       carefully    read     and     understand      the
                 that    my    collateral will be liquidated, at                                         foregoing.        I understand that I am agreeing to
                 particular price levels, are not authorized by                                          submit      all    disputes,     claims    and     controversies
                 WORTH and may not be relied upon by me.                                                 arising out of, or relating to, my transactions
                 (See Secs. 3 and 13.)                                                                   with     WORTH        or    this     Agreement      to    binding
                                                                                                         arbitration      before    JAMS,      which    is    a    private
      p.         By     signing    this  Agreement,     the   undersigned                                dispute resolution procedure, as set forth in
                 authorizes     WORTH     and  its    representatives   to                               Section     35      above.         I    understand     that    by
                 call me at any telephone number and to send                                             agreeing thereto, I am also agreeing to pay
                 me e-mails at any e-mail address that I have                                            JAMS      administrative      fees     and    arbitrators    fees
                 provided       to     WORTH,    concerning       matters                                according to the terms of Subsection 35.d and
                 regarding       my     WORTH      account     and     for                               to give up my rights to a jury trial of any claims.
                 promotional purposes.        Such authorization shall                                   (See Section 35.k.)
                 continue until such time as I notify WORTH in
                 writing of its revocation or of a change in its
                 terms.




   Paul Thompson                                                                                        08/31/2017
   Customer Signature                                                                                   Date

                                                                                                        08/31/2017

   Co-Applicant Signature                                                                               Date


                                                     This document was electronically signed on 9/1/2017 1:30:05PM from IP Address: 68.104.12.105




OC 286989824v3                                                                  10                                                 9/1/2017 1:30:05PM
           Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 79 of 84




 AUTHORIZATION TO TRANSFER FUNDS

 I hereby authorize WORTH GROUP, INC. to transfer excess funds that I hold in any account with it to any
 other account that I hold with it, without further authorization or notice necessary, to prevent or meet a call
 for additional collateral, or prevent a default, to pay for, collateralize or finance any cash purchase or
 borrowed commodity transaction that I have made, or to pay monthly service charges, delivery fees and
 handing costs in any of my accounts with those companies.

 This authorization shall remain in effect until revoked or modified by the undersigned in writing.




 Paul Thompson                                                                                08/31/2017

 Customer Signature                                                                              Date


                                                                                               08/31/2017
 Co-Applicant Signature                                                                          Date


                                            This document was electronically signed on 9/1/2017 1:30:05PM from IP Address: 68.104.12.105




OC 286989824v3                                                             11                                               9/1/2017 1:30:05PM
                Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 80 of 84
Personal Information:                                              Individual Borrower Profile


  Borrower Name:          Paul Thompson                                                                           Social Security No:      XXX-XX-XXXX

  Borrower Name2:                                                                                                 Social Security No:
                                                                                                                                           ___-__-____

  Residential Address:
                             10401 W. CHARLESTON BLVD. UNIT A-312
                               Street [P.O. Box not acceptable]

                             LAS VEGAS, NEVADA, 89135 UNITED STATES
                               City, State    Zip   Country

   Check One:       →    X U.S. Citizen
                         ¨                          ¨ Non-Resident Alien           ¨ Resident Alien

  Nationality:                                                               Driver’s License No., Passport or
                                                                             Alien I.D. Card:                 1601604802;
   Employer’s Name:                                                                             Please provide photocopy or electronic scan of such I.D.

   Position:

   Business Telephone:       ___-___-____                               Years Employed:

   Cell Phone:       ___-___-____                                       Home Telephone:                      702-363-1311

   Email:      pst3438@gmail.com                                        Fax Number:                   ___-___-____

                          03/24/1934                                                                     __/__/____
   Date of Birth:                                                                    Co-Signer DOB:

   Marital Status:




                             Information for Corporations, Partnerships, Limited Liability Companies & Trusts:

    Name:                                                          State of Organization:

    Address of Principal Place of Business:
                                                               Street

                                                       ,,
                                                               City, State         Zip    Country

         Names of Individual(s) with authority or control over the entity, including the entity:

    1.

    2.

    3.


I hereby warrant that the foregoing answers are true and correct to the best of my knowledge and that I have not
been instructed by anyone to misrepresent any fact herein. WORTH GROUP, INC. may rely on the above information
in determining whether to extend me credit.



   Paul Thompson                                                             Date:          08/31/2017
Signature

                                                                             Date:          08/31/2017
Signature


                                                                                   This document was electronically signed on 9/1/2017 1:30:05PM from IP Address: 68.104.12.105




OC 286989824v3                                                                              12                                                   9/1/2017 1:30:05PM
              Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 81 of 84

                                                        WORTH GROUP, INC.

                                  INSTRUCTION LETTER AND ACCOUNT ADDENDUM

Dear Customer:

As you know, you maintain an account with Worth Group, Inc. (“Worth Group”) or one or more retail brokers through
which you may, from time to time, purchase gold, silver, platinum and other precious metals. Worth Group may have in
the past and may in the future extend loans (each a “Loan”) to you in connection with such purchases and either has
sold or may sell those loans from time to time to one or more third parties under the terms of your applicable brokerage
agreements.

In the event that Worth Group has sold or in the future sells a Loan to Collateral Finance Corporation (“CFC”), your
metal serving as collateral (the “Collateral”) for the Loan has been or will be transferred from the possession of Worth
Group to the possession of Transcontinental Depository Services, LLC (“TDS”) for CFC’s benefit, in order to maintain
the perfection of CFC's security interest in the Collateral (the “Security Interest”), although you at all times retain title to
the Collateral pursuant to the terms of your account documentation. If Collateral is transferred to the possession of
TDS as described above, you hereby designate TDS to act as your depositary in accordance with your account
documentation and TDS will hold the Collateral in your name, subject to CFC’s right to possess the Collateral for
purposes of perfecting and enforcing its Security Interest. Once your Loan has been repaid in full, or if the Security
Interest in a portion of the Collateral is released by CFC (in its sole and absolute discretion) for any other reason as a
result of a request by Worth Group on your behalf (which you hereby authorize) ( a “Release of Collateral”), such
Collateral will be returned to you. By signing and returning a copy of this letter, you hereby instruct CFC, upon a
Release of Collateral, to implement such return of Collateral by authorizing TDS to transfer such Collateral to Worth
Group for deposit into your account. This will allow you to continue to make trades through Worth Group until you
choose to close your account. Because you retain title to the Collateral, you may contact CFC at any time prior to a
Release of Collateral and instruct CFC to return Collateral to you in any other manner permitted by law.
Please note that you will retain title to the Collateral at all times regardless of whether the Collateral is maintained at
Worth Group or with TDS for CFC’s benefit.

By acknowledging and returning a copy of this letter, you hereby confirm notice of the foregoing and instruct TDS to
(a) act as your depository while CFC holds Loans, subject to CFC’s rights as a secured party, and (b) return any
Collateral to your account at Worth Group upon a Release of Collateral. You further authorize Worth Group to provide
this letter to CFC and TDS as evidence of your instruction and agree that neither TDS, nor CFC shall be liable to you for
complying with and relying on your instruction unless it is revoked by you, in writing and received by TDS prior to a
Release of Collateral. As noted above, you may revoke this instruction with respect to a Release of Collateral at any
time prior to a Release of Collateral by providing written notice to Worth Group and CFC.

Thank you for your business, and let me know if you have any questions or comments.


 ACKNOWLEDGED AND AGREED:


  Paul Thompson
 _______________________                                           09/01/2017
                                                                  ___________
 Signature                                                        Date



 _______________________                                          ___________
 Signature                                                        Date
                                      This document was electronically signed on 9/1/2017 1:30:05PM from IP Address: 68.104.12.105




 OC 286989824v3                                                                 13                                                   9/1/2017 1:30:05PM
            Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 82 of 84




                                             ADDITIONAL INFORMATION



 AML POLICY:        To comply with Federal ANTI MONEY LAUNDERING laws, we ask that you provide us at the
 time you open your account with a current government-issued photo-bearing identification with current
 residential address (e.g., driver’s license, passport, state or national identity card). If you are a corporation,
 partnership, limited liability company or trust, we ask that you provide us with a certified copy of your articles
 or certificate of incorporation or organization or partnership or trust agreement, as appropriate, and a
 certificate of good standing or active status issued by the jurisdiction of formation or incorporation.  We also
 ask that you complete the attached one page form.

 PRIVACY POLICY:           Maintaining the privacy of your personal information is of the utmost importance to us.
 In order to provide services to you, we must maintain certain information that we collect from account
 applications or other forms that you complete, transactions that you conduct and communications with our
 affiliates and us. It is our policy not to disclose your personal information to third parties except as permitted
 by law or requested by you.            We also restrict access to nonpublic personal information to those employees
 who need to know that information to provide service to you.                 You are welcome to contact us at
 1-866-705-4150 if you have any questions regarding our Privacy Policy.          We reserve the right to revise our
 policy and will provide you notice of any revisions.



 SENDING FUNDS TO WORTH:

 Make checks or wires payable to WORTH to respond to calls for additional equity or to pay off the balance
 due on a Loan. Be sure to reference your account number and the name of the borrower on the back of the
 check or in the wire.

 Wire to:

 Please contact WORTH directly for wiring instructions.

 Mail to:

 Worth Group, Inc.
 3900 Military Trail, Suite 500
 Jupiter, Florida 33458




                       If you have any questions please contact us at 1-866-705-4150


 Any deletions from, additions to or cutting or mutilation of any portion of this Agreement will
 render the Agreement unacceptable.




OC 286989824v3                                                 14                                    9/1/2017 1:30:05PM
Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 83 of 84




                     Exhibit 11
     Case 2:18-cv-01863-RFB-VCF Document 5-1 Filed 10/02/18 Page 84 of 84




-,
